 

Exhibit 10.1

 

Granite Park Two

 

OFFICE LEASE

 

BASIC LEASE INFORMATION

 

1. Date of Lease: April 9, 2015

 

2. Building:             a. Name: Granite Park Two   b. Address: 5700 Granite
Parkway, Plano, Texas 75024   c. Building Rentable Area: 256,250 square feet

 

3. Tenant: I.D. Systems

 

4. Premises:           a. Suite: 550   b. Premises Rentable Area: 11,482 square
feet

 

5.Basic Rent:

 

Rental

Period

Annual Rate Per

Square Foot of Premises

Rentable Area

Basic

Monthly

Rent

      Months 1 – 5 $0.00 / RSF NNN + E $0.00 / RSF NNN + E         Months 6 – 17
$22.00 / RSF NNN + E $21,050.33 / RSF NNN + E       Months 18 – 29 $22.50 / RSF
NNN + E $21,528.75 / RSF NNN + E       Months 30 – 41 $23.00 / RSF NNN + E
$22,007.17 / RSF NNN + E       Months 42 – 53 $23.50 / RSF NNN + E $22,485.58 /
RSF NNN + E       Months 54 – 65 $24.00 / RSF NNN + E $22,964.00 / RSF NNN + E

 

6.Estimated Additional Rent per Square Foot of Premises Rentable Area for 2015
Calendar Year: $10.77/RSF plus Electrical Expenses (defined in Section 2.2.1(a):
$1.00/RSF; Estimated Monthly Additional Rent for 2015 Calendar Year: $10,305.10,
plus Electrical Expenses: $956.83.

 

7.Estimated Monthly Total Rent for 2015 Calendar Year: $31,355.43, plus
Electrical Expenses; provided, however, that payments of Basic Monthly Rent and
Additional Rent shall be abated during the first five (5) months of the Term.

 

8.Tenant's Share: 4.48% (See subsection 1.1.2)

 

9.Term: Sixty-Five (65) months

 

10.Commencement Date: October 1, 2015

 

11.Expiration Date: February 28, 2021

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

i

 

  

12.Permitted Use: General office use.

 

13.Security Deposit: $30,082.84

 

14.Guarantor: N/A

 

15.Addresses:

 

Landlord:   GP Park II, LLC

5601 Granite Parkway, Suite 800

Plano, Texas 75024

Tenant:   I. D. Systems, Inc.

(Prior to the Commencement Date)

Attention: Director of Leasing 123 Tice Blvd. Phone: 972-731-2300 Woodcliff
Lake, NJ 07677 Fax: 972-731-2360 Attention: Ned Mavrommatis   Phone:
201-996-9000   Fax:  201-996-9144   Email: ned@id-systems.com       (From and
after the Commencement Date)       I.D. Systems, Inc.   5700 Granite Parkway,
Suite 550   Plano, Texas 75024   Attention: Ned Mavrommatis   Phone:
201-996-9000   Fax: 201-996-9144   Email: ned@id-systems.com

 

16.Parking:

 

0 Reserved spaces at $75.00

per month per each

46 Unreserved spaces at $0.00

per month per each

46 Total spaces

(Subject to Exhibit F)

 

17.Tenant's Improvements:

 

Finish Allowance: $10.00 per square foot of Premises Rentable Area.

(Subject to Exhibit D)

 

18.Tenant Broker: (See Section 15.7)

 

19.Landlord Broker: (See Section 15.7)

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

ii

 

  

TABLE OF CONTENTS
FOR OFFICE LEASE

 

  Page     ARTICLE 1 – TERM AND POSSESSION 1     ARTICLE 2 – RENT 2     ARTICLE
3 – SECURITY DEPOSIT 6     ARTICLE 4 – OCCUPANCY AND USE 7     ARTICLE 5 –
UTILITIES AND SERVICES 8     ARTICLE 6 – MAINTENANCE, REPAIRS, ALTERATIONS AND
IMPROVEMENTS 10     ARTICLE 7 – INSURANCE AND CASUALTY 12     ARTICLE 8 –
CONDEMNATION 15     ARTICLE 9 – LIENS 15     ARTICLE 10 – TAXES ON TENANT'S
PROPERTY 15     ARTICLE 11 – SUBLETTING AND ASSIGNING 16     ARTICLE 12 –
TRANSFERS BY LANDLORD, SUBORDINATION AND TENANT'S ESTOPPEL CERTIFICATE 17    
ARTICLE 13 – DEFAULT 18     ARTICLE 14 – NOTICES 20     ARTICLE 15 –
MISCELLANEOUS PROVISIONS 20

 

EXHIBITS TO OFFICE LEASE

 

Exhibit A Land Legal Description Exhibit B Premises Floor Plan Exhibit C Rules
and Regulations Exhibit D Work Letter Exhibit E Acceptance of Premises
Memorandum Exhibit F Parking Agreement Rider 1 Renewal Option Rider 2 Right to
Sublease or Assign to Affiliate Rider 3 Cap on Certain Operating Expenses Rider
4 Right to Audit

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

iii

 

  

OFFICE LEASE

 

This Office Lease (this "Lease") is made by and between GP Park II, LLC
("Landlord"), and I. D. Systems, Inc. ("Tenant"). The Basic Lease Information
attached hereto as pages i through iii (the "Basic Lease Information") and all
exhibits and other attachments to this Lease are incorporated into this Lease
and made a part hereof. Capitalized terms used in this Lease without definitions
have the respective meanings assigned to them in the Basic Lease Information.

 

ARTICLE 1
TERM AND POSSESSION

 

SECTION 1.1          LEASE OF PREMISES, COMMENCEMENT AND EXPIRATION.

 

1.1.1Lease of Premises. The Building is constructed on the land described in
Exhibit A attached hereto (the "Land") and is located adjacent to and served by
an above-grade, multi-level parking garage (the "Garage"). In consideration of
the mutual covenants herein, Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises, subject to all the terms and conditions of
this Lease. The Premises are shown as the crosshatched area on Exhibit B
attached hereto. The Building, the Garage, the Land and all other improvements
located thereon and appurtenances thereto are referred to collectively herein as
the "Property".

 

1.1.2Rentable Area. The agreed rentable area of the Premises is stipulated to be
the Premises Rentable Area, which is set forth in the Basic Lease Information
and has been determined by applying the BOMA method. The Tenant's Share
stipulated in the Basic Lease Information has been calculated by dividing the
Premises Rentable Area by the Building Rentable Area, then expressing such
quotient as a percentage.

 

1.1.3Term and Commencement. The Term of this Lease shall commence on the
Commencement Date (as such Commencement Date may be adjusted pursuant to
subsection 1.2.1 below or the Work Letter (herein so called) attached hereto as
Exhibit D) and, unless sooner terminated pursuant to the terms of this Lease,
shall expire, without notice to Tenant, on the Expiration Date (as such
Expiration Date may be adjusted pursuant to subsection 1.2.1 below or the Work
Letter). In the event the Commencement Date occurs on other than on the first
day of the month, such partial month shall be added to the Term and the
Expiration Date shall be the last day of the last month of the Term.

 

SECTION 1.2          COMPLETION AND DELIVERY OF PREMISES.

 

1.2.1Construction of Tenant's Improvements. The Tenant's Improvements shall be
constructed in the Premises as defined and provided in the Work Letter. Landlord
will use reasonable efforts to achieve Substantial Completion (as defined in the
Work Letter) of Tenant's Improvements by the Commencement Date provided in the
Basic Lease Information.

 

1.2.2Acceptance of Premises Memorandum. Within ten (10) days after Substantial
Completion of Tenant's Improvements, Landlord and Tenant shall execute the
Acceptance of Premises Memorandum (herein so called) in the form attached hereto
as Exhibit E; provided, however, that in the event Tenant fails to timely
execute an Acceptance of Premises Memorandum, the Premises shall be deemed to be
Substantially Complete (as defined in the Work Letter) and suitable for the
Permitted Use without Tenant's execution of an Acceptance of Premises
Memorandum.

 

1.2.3Occupancy of the Premises. Tenant's contractors and consultants shall have
the right to enter upon the Premises with Landlord's prior written approval,
such approval not to be unreasonably withheld or delayed, to perform
installation of Tenant's telephone systems, office equipment, trade fixtures and
furnishings, provided Tenant and Tenant's Contractors (as defined in the Work
Letter) shall not interfere with the construction of Tenant's Improvements and
further provided that such entry shall be subject to all terms and conditions of
this Lease other than the obligation to pay Rent.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

1

 



 

SECTION 1.3               REDELIVERY OF THE PREMISES. Upon the expiration or
earlier termination of this Lease or upon the exercise by Landlord of its right
to re-enter the Premises without terminating this Lease pursuant to subsection
13.2.2 below, Tenant shall immediately deliver to Landlord the Premises in good,
broom clean condition, ordinary wear and tear, damage by casualty and/or
condemnation and repairs required to be made by Landlord hereunder excepted,
together with all keys and parking and access cards. All fixtures installed in
the Premises shall remain therein and become the property of Landlord.

 

SECTION 1.4               HOLDING OVER. In the event Tenant retains possession
of the Premises after the expiration or earlier termination of this Lease, such
possession shall constitute a tenancy at sufferance only, subject, however, to
all of the terms, provisions, covenants and agreements on the part of Tenant
hereunder. In such event, Tenant shall be subject to immediate eviction and
removal and shall pay Landlord as rent for the period of such holdover an amount
equal to one and one-half (1-1/2) times the Basic Annual Rent and Additional
Rent (each as hereinafter defined) in effect immediately preceding expiration or
termination, as applicable, which payments shall be due and payable on or before
the first (1st) day of each month during any holdover period. Tenant shall also
pay any actual and consequential damages sustained by Landlord as a result of
such holdover but Tenant shall not be liable for punitive or exemplary damages.

 

ARTICLE 2
RENT

 

SECTION 2.1               BASIC RENT. Tenant shall pay as annual rent for the
Premises the product of the Premises Rentable Area times the annual rate per
square foot of Premises Rentable Area shown in the Basic Lease Information (such
product is herein called "Basic Annual Rent"). The Basic Annual Rent shall be
payable in monthly installments equal to the applicable Basic Monthly Rent shown
in the Basic Lease Information, and the monthly installments of Basic Annual
Rent shall be due in advance, without demand, offset or deduction, commencing on
the Commencement Date and continuing on the first (1st) day of each calendar
month thereafter unless otherwise provided herein. If the Commencement Date
occurs on a day other than the first day of the calendar month, the Basic
Monthly Rent for such partial month shall be prorated. Upon execution of this
Lease, Tenant shall pay to Landlord an amount equal to the initial monthly
installment of Rent due hereunder and such amount shall be applied to the first
installment of Rent due hereunder. All payments shall be payable to Landlord and
sent to the payment address or routing number provided to Tenant by Landlord.
All payments shall be in the form of check or wire transfer unless otherwise
designated by Landlord, provided that payment by check shall not be deemed made
if the check is not duly honored with good funds.

 

SECTION 2.2          ADDITIONAL RENT.

 

2.2.1Definitions. For purposes of this Lease, the following definitions shall
apply:

 

(a)"Additional Rent" shall mean the sum of: (i) Tenant's Share multiplied by the
Operating Expenses (hereinafter defined) and Taxes (hereinafter defined) for the
calendar year in question, plus (ii) Tenant's Share multiplied by all costs
incurred by Landlord to supply electricity to the Property, as determined in
good faith by Landlord ("Electrical Expenses"), plus (iii) any applicable
rental, excise, sales, transaction, business activity tax or levy, imposed upon
or measured by the rental required to be paid by Tenant under this Lease during
the calendar year in question. ("Rental Tax").

 

(b)"Operating Expenses" shall mean all of the costs and expenses Landlord
incurs, pays or becomes obligated to pay in connection with operating,
maintaining, insuring and managing the Property for a particular calendar year
or portion thereof, as reasonably determined by Landlord in accordance with
sound accounting principles and all taxes thereon, including, without
limitation, all costs of maintaining and managing the Building or any part
thereof to be sustainable and conform with the USGBC's LEED rating system (as
the same may be modified or updated and as applicable to the Building) or such
other sustainability or "green building" certification system as may be selected
by Landlord from time to time (individually and collectively "LEED
Certification"). Notwithstanding the foregoing, the term Operating Expenses
shall not include:

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

2

 

  

(i)management fees ("Management Fees") payable to the property management
company managing the Property (the "Property Manager"), which Property Manager
may be an affiliate of Landlord, in excess of the amounts reasonably customary
in the marketplace for office buildings comparable to the Building

 

(ii)legal services, if incurred:

 

(A)in connection with tenant defaults, lease negotiations or procuring new
tenants, or

 

(B)as the result of a specific claim or action for which another tenant in the
Building is obligated under its lease to pay Landlord's legal fees; and

 

(iii)any capital expenditures except for:

 

(A)the cost of any improvements made to the Property by Landlord that are
required under any governmental law or regulation which was not promulgated, or
which was promulgated but was not applicable to the Building, at the time the
Building was constructed, amortized over such period as Landlord shall
reasonably determine (but not less than the useful life of such improvement),
together with an amount equal to interest on the unamortized balance thereof at
a rate which is equal to the sum of two percent (2%) per annum plus the annual
"Prime Rate" published by The Wall Street Journal in its listing of "Money
Rates," or if such rate is no longer published, a comparable rate of interest
listed in a nationally circulated publication reasonably selected by Landlord,
provided that such sum may in no event exceed the maximum interest allowed to be
contracted for under applicable law (such sum is herein called the "Amortization
Rate");

 

(B)the cost of any improvement made to the Common Areas or Service Corridors of
the Property that is required under interpretations or regulations issued after
the Commencement Date under, or amendments made after the Commencement Date to,
the applicable provisions of state law which apply to persons with disabilities
and the provisions of the American With Disabilities Act of 1990, 42 U.S.C.
§§ 12101-12213 (such statutes, interpretations and regulations are herein
collectively called the "Disability Acts"), amortized over such period as
Landlord shall reasonably determine (but not less than the useful life of such
improvement), together with an amount equal to interest on the unamortized
balance thereof at a rate which, on the date the improvement in question is
fully completed, is equal to the Amortization Rate;

 

(C)the cost of any other equipment installed in, or capital improvement made to,
the Building to the extent such equipment actually reduces Operating Expenses,
increases energy efficiency and/or decreases the Building's use of natural
resources or eliminates waste of the same, amortized over such period as is
reasonably determined by Landlord (but not less than the useful life of such
improvement), together with an amount equal to interest on the unamortized
balance thereof at a rate, which on the date the device or equipment in question
is fully installed, is equal to the Amortization Rate;

 

(D)the cost of any improvements to the Building or equipment installed in or on
the Building in connection with maintaining LEED Certification, amortized over
such period as is reasonably determined by Landlord (but not less than the
useful life of such equipment), together with an amount equal to interest on the
unamortized balance thereof at a rate, which on the date the improvement is
completed or the equipment installed is equal to the Amortization Rate;

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

3

 

  

(iv)any costs or expenses associated with the leasing, marketing, solicitation,
negotiation and execution of leases in the Building including without limitation
promotional and advertising expenses, commissions, finders fees and referral
fees, accounting, legal and other professional fees and expenses relating to the
negotiation and preparation of any lease;

 

(v)any costs or expenses originally incurred in connection with the initial
design and construction of the Building;

 

(vi)any portion of the wages, salaries, benefits, reimbursable expenses and
taxes (or allocations thereof) paid to full and part time personnel of Landlord
or Property Manager (collectively, "Compensation Expenses") to the extent any
employee's time is devoted to efforts unrelated to the maintenance and operation
of the Building, provided that in no event shall Compensation Expenses of
Property Manager which are included in Operating Expenses exceed the then
prevailing market compensation expense for a full-time building manager in
comparable office buildings;

 

(vii)any costs or expenses incurred in connection with upgrading the Building to
comply with life safety codes, ordinances, statutes or other laws in effect
prior to the Commencement Date or to comply with a tenant's separate specific
request;

 

(viii)any costs or expenses related to monitoring, testing, removal, cleaning,
abatement or remediation of any Hazardous or Toxic Materials (hereinafter
defined) in the Building or on the Land except for such costs and expenses which
related to monitoring, testing, removal, clearing, abatement or remediation of
substances which were designated as Hazardous or Toxic Materials after the
Effective Date;

 

(ix)any costs of any service or items sold or provided to tenants or other
occupants for which Landlord or Landlord's managing agent has been or is
entitled to be reimbursed by such tenants or other occupants for such service;

 

(x)any costs or expenses in connection with services or other benefits which are
provided to another tenant or occupant of the Building and which do not benefit
Tenant;

 

(xi)any costs for the purchase of sculptures, paintings, fountains or other
objects of art or the display of such items;

 

(xii)any increase in Landlord's insurance premiums caused by a specific use of
another tenant;

 

(xiii)any Operating Expense covered by insurance or condemnation proceeds or
reimbursed pursuant to warranty or service contracts;

 

(xiv)any costs or expenses incurred in connection with the renovation of space
or construction of improvements for another tenant of the Building;

 

(xv)charitable contributions;

 

(xvi)artwork or lobby decorations; or

 

(xvii)Electrical Expenses.

 

(c)"Taxes" shall mean (i) all real estate taxes and other taxes or assessments
which are levied with respect to the Property or any portion thereof for each
calendar year (but excluding any penalties thereon), (ii)  any tax, surcharge or
assessment, however denominated, including any excise, sales, capital stock,
assets, franchise, transaction, business activity, privilege or other tax (other
than Rental Tax), which is imposed upon Landlord or the Property and which is
attributable to rent or other revenue derived from the Property or which is
imposed as a supplement to or in lieu of real estate taxes or as a means of
raising government revenue to replace revenue lost because of a reduction in
real estate taxes, and (iii)  the costs and expenses of a consultant, if any, or
of contesting the validity or amount of any tax, surcharge or assessment
described in clause (i) or (ii) above.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

4

 

  

2.2.2Gross-Up. If the Building is not 95% occupied during any calendar year or
partial calendar year or if Landlord is not supplying services to 95% of the
total square footage of Building Rentable Area at any time during a calendar
year or partial calendar year, Operating Expenses and Electrical Expenses shall
be determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the square footage of Building Rentable Area during
that calendar year; provided, however, that Landlord agrees that Landlord will
not collect or be entitled to collect Operating Expenses and Electrical Expenses
from all of its tenants of the Building in an amount which is in excess of one
hundred percent (100%) of the Operating Expenses and Electrical Expenses
actually paid or incurred by Landlord in connection with the operation of the
Property.  The extrapolation of Operating Expenses and Electrical Expenses under
this subsection 2.2.2 shall be performed by Landlord by adjusting Electrical
Expenses and the cost of those components of Operating Expenses that are
impacted by changes in the occupancy of the Building, including, without
limitation, janitorial services and management fees.

 

2.2.3Payment Obligation. In addition to the Basic Rent specified in this Lease,
Tenant shall pay to Landlord the Additional Rent in monthly installments as
hereinafter provided. By the Commencement Date (or as soon thereafter as is
reasonably possible), Landlord shall give Tenant written notice of Tenant's
estimated Additional Rent for the remainder of the calendar year in which the
Commencement Date occurs and the amount of the monthly installment of Additional
Rent due for each month during such year. Landlord shall use reasonable efforts
to provide Tenant with written notice of Tenant's estimated Additional Rent for
the next calendar year and the amount of the monthly installment of Additional
Rent due for such year by December 15 of each calendar year or as soon
thereafter as is reasonably possible. Landlord shall have the right to increase
Tenant's estimated Additional Rent during any calendar year if Landlord
reasonably believes Operating Expenses, Electrical Expenses and/or Taxes have
increased (or are likely to increase) during such year. Beginning on the
Commencement Date and continuing on the first day of each month thereafter,
Tenant shall pay to Landlord the applicable monthly installment of Additional
Rent, without demand, offset or deduction, provided, however, if the applicable
installment covers a partial month, then such installment shall be prorated on a
daily basis.

 

(a)Within ninety (90) days after the end of each calendar year or as soon
thereafter as is reasonably possible, Landlord shall prepare and deliver to
Tenant a statement showing Tenant's actual Additional Rent for the applicable
calendar year. If Tenant's total monthly payments of estimated Additional Rent
for the applicable year are less than Tenant's actual Additional Rent, then
Tenant shall pay to Landlord the amount of such underpayment. If Tenant's total
monthly payments of estimated Additional Rent for the applicable year are more
than Tenant's actual Additional Rent, then Landlord shall pay such amount to
Tenant or, at Landlord's option, credit against the next Additional Rent payment
or payments due from Tenant the amount of such overpayment. This provision shall
survive the expiration or earlier termination of this Lease with respect to the
calendar year in which the Expiration Date or termination occurs.

 

(b)Within ninety (90) days after the Expiration Date or termination date of this
Lease or as soon thereafter as is reasonably possible, Landlord shall prepare
and deliver to Tenant a statement (the "Final Additional Rent Statement")
showing Tenant's actual Additional Rent for the period beginning February 1 of
the year in which the Expiration Date or termination date occurs and ending on
the Expiration Date or termination date (such period is herein called the "Final
Additional Rent Period"). Landlord shall have the right to calculate the actual
Operating Expenses, and Additional Rent allocable to the Final Additional Rent
Period which are not determinable within such ninety (90) day period. If the
aggregate of Tenant's monthly payments of estimated Additional Rent for the
Final Additional Rent Period are less than Tenant's actual Additional Rent for
such period as set forth in the Final Additional Rent Statement, then Tenant
shall pay to Landlord the amount of such underpayment. If Tenant's monthly
payments of estimated Additional Rent for the Final Additional Rent Period are
more than Tenant's actual Additional Rent for such period as set forth in the
Final Additional Rent Statement, Landlord shall pay to Tenant the amount of such
excess payments, less any amounts then owed to Landlord.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

5

 

  

(c)Landlord will cause adequate books and records to be maintained to permit
Tenant or its agents to verify computations of Operating Expenses, Electrical
Expenses, Taxes and other amounts relevant to Tenant's obligations under this
Lease in accordance with the provisions hereinafter set forth. Unless Tenant
takes written exception to any item within forty-five (45) days after delivery
to Tenant of an annual statement or a statement delivered for the final
Additional Rent period, such statement shall be considered as final and accepted
by Tenant. Within ten (10) business days following a request from Tenant,
Landlord shall furnish written explanations to Tenant in reasonable detail for
any computation made under this Lease. If Tenant questions such computation
following receipt of such explanation, Tenant shall give notice thereof to
Landlord, and Landlord and Tenant shall, within twenty (20) business days
thereafter, discuss, in good faith, such computation.

 

2.2.4Real Estate Tax Protest. With regard to Section 41.413 of the Texas Tax
Code, Tenant hereby waives its rights under the provisions of Section 41.413 of
the Texas Tax Code (or any successor thereto). In consideration therefor,
Landlord agrees to contest Taxes assessed against the Premises and/or the
Building where and to the extent a reasonably prudent property owner of
comparable property would do so if the owner itself had to pay all property
taxes without reimbursement by tenants.

 

SECTION 2.3               RENT DEFINED AND NO OFFSETS. Basic Annual Rent,
Additional Rent and all other sums (whether or not expressly designated as rent)
required to be paid to Landlord by Tenant under this Lease (including, without
limitation, any sums payable to Landlord under any addendum, exhibit or schedule
attached hereto) shall constitute rent and are sometimes collectively referred
to as "Rent". Each payment of Rent shall be paid by Tenant when due, without
prior demand therefor and without deduction or setoff.

 

SECTION 2.4               LATE CHARGES; INTEREST RATE. If any Rent under this
Lease shall not be paid within five (5) days of the date such payment is due, a
"Late Charge" of five percent (5%) of the payment then overdue may be charged by
Landlord to defray Landlord's administrative expense incident to the handling of
such overdue payments. Furthermore, any amount due from Tenant to Landlord which
is not paid within ten (10) days after the date due shall bear interest at the
lower of (i) twelve percent (12%) per annum or (ii) the highest rate from time
to time allowed by applicable law, from the date such payment is due until paid.

 

ARTICLE 3
SECURITY DEPOSIT

 

If a Security Deposit is specified in the Basic Lease Information, Tenant will
pay Landlord on the Date of Lease such Security Deposit as security for the
performance of the terms hereof by Tenant. Tenant shall not be entitled to
interest thereon and Landlord may commingle such Security Deposit with any other
funds of Landlord. The Security Deposit shall not be considered an advance
payment of rental or a measure of Landlord's damages in case of default by
Tenant. If a default by Tenant shall occur under this Lease, Landlord may, but
shall not be required to, from time to time, without prejudice to any other
remedy, use, apply or retain all or any part of this Security Deposit for the
payment of any Rent or any other sum in default or to compensate Landlord for
any other loss or damage which Landlord may suffer by reason of Tenant's
default, including, without limitation, costs and attorneys' fees incurred by
Landlord to recover possession of the Premises. If Landlord shall use, apply or
retain all or any part of the Security Deposit as provided for above, Tenant
shall restore the Security Deposit to the amount set forth in the Basic Lease
Information within thirty (30) days after receipt of notice from Landlord. If
Tenant shall fully and faithfully perform every provision of this Lease to be
performed by it, including an end of Term walk through with the Landlord, the
Security Deposit shall be returned to Tenant within thirty (30) days after the
Expiration Date.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

6

 

  

ARTICLE 4

OCCUPANCY AND USE

 

SECTION 4.1               USE OF PREMISES.

 

4.1.1General. The Premises shall, subject to the remaining provisions of this
Section, be used solely for the Permitted Use. Without limiting the foregoing,
Tenant shall comply with all laws, statutes, ordinances, orders, permits and
regulations affecting Tenant's use and occupancy of the Premises. Tenant will
not do or permit anything which may disturb the quiet enjoyment of any other
tenant of the Property. Tenant shall not permit the occupancy of the Premises to
exceed a ratio of more than one (1) person per 200 square feet of Premises
Rentable Area. 4.1.2  Landlord's Compliance Obligation. Landlord shall comply
with all laws, statutes, ordinances, orders and regulations relating to the
Property (exclusive, however, of those with which Tenant is obligated to comply
by reason of subsection 4.1.1) as of the Date of Lease. Landlord shall also be
responsible for causing the Common Areas to be in compliance with the Disability
Acts.

 

4.1.3Hazardous and Toxic Materials.

 

(a)For purposes of this Lease, hazardous or toxic materials shall mean asbestos
containing materials and all other materials, substances, wastes and chemicals
classified as hazardous or toxic substances, materials, wastes or chemicals
(individually and collectively, "Hazardous or Toxic Materials") under
then-current applicable governmental laws, rules or regulations or that are
subject to any right-to-know laws or requirements (individually and
collectively, "Environmental Laws").

 

(b)Tenant shall not knowingly incorporate into, or use or otherwise place or
dispose of at the Premises or any other portion of the Property, any Hazardous
or Toxic Materials, except for use and storage of cleaning and office supplies
used in the ordinary course of Tenant's business and then only if (i) such
materials are in small quantities, properly labeled and contained, and (ii) such
materials are handled and disposed of in accordance with the highest accepted
industry standards for safety, storage, use and disposal. If Tenant or its
employees, agents or contractors shall ever violate the provisions of paragraph
(b) of this subsection 4.1.3 or otherwise contaminate the Premises or the
Property, then, at Landlord's election, either Tenant or Landlord shall clean,
remove and dispose of the material causing the violation, in compliance with all
applicable governmental standards, laws, rules and regulations and then
prevalent industry practice and standards (the "Remediation Work"). In the event
Tenant performs such work, Tenant shall repair any damage to the Premises or the
Property (collectively with the Remediation Work, "Tenant's Environmental
Corrective Work") in such period of time as may be reasonable under the
circumstances after written notice by Landlord. In the event Landlord performs
the Tenant's Environmental Corrective Work, within thirty (30) days after
receiving an invoice, Tenant shall reimburse Landlord for the costs incurred by
Landlord to perform such Tenant's Environmental Corrective Work. Tenant's
obligations under this subsection 4.1.3(b) shall survive the expiration or
earlier termination of this Lease.

 

(c)Landlord has no current knowledge of the presence of, and Landlord shall not
knowingly dispose of at the Premises or any other portion of the Property, any
Hazardous or Toxic Materials that would materially and adversely affect Tenant's
access, use or occupancy of the Premises or otherwise pose any material risk or
material threat to the health, safety or welfare of Tenant or any of its
employees or guests.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

7

 

  

SECTION 4.2          RULES AND REGULATIONS. Tenant will comply with all rules
and regulations applying to tenants in the Building and the Garage (the "Rules
and Regulations") as may be adopted and uniformly applied from time to time by
Landlord for (a) the management, safety, care and cleanliness of, and the
preservation of good order and protection of property in, the Premises and the
Building and at the Property, (b) the increase in energy efficiency of the
Building and the Property, (c) the decrease in the use of natural resources in
the Building and the Property or the waste of the same, (d) recycling of
reusable items, and (e) such other goals which result in the decrease in the
carbon footprint of the Building and the Property. Landlord reserves the right,
without approval from Tenant, to rescind, supplement and amend any Rules and
Regulations and to waive any Rules and Regulations with respect to any tenant or
tenants so long as any change in the Rules and Regulations does not diminish the
rights granted to Tenant in this Lease. The Rules and Regulations in effect on
the date hereof are attached hereto as Exhibit C and included in Exhibit F to
this Lease. All changes and amendments to the Rules and Regulations sent by
Landlord to Tenant in writing and conforming to the foregoing standards shall be
carried out and observed by Tenant. In the event of any conflict between the
Rules and Regulations and the provisions of this Lease, the provisions of this
Lease shall prevail. Landlord hereby reserves all rights necessary to implement
and enforce the Rules and Regulations.

 

SECTION 4.3          ACCESS. Without being deemed guilty of an eviction of
Tenant and without abatement of Rent, Landlord and its authorized agents shall
have the right to enter the Premises during Normal Business Hours upon
reasonable notice to Tenant, which notice may be oral, to inspect the Premises,
to show the Premises to prospective lenders or purchasers, and to fulfill
Landlord's obligations or exercise its rights [including without limitation
Landlord's Reserved Right (as hereinafter defined)] under this Lease and, upon
Landlord's receipt with a notice of non-renewal from Tenant and in any event
during the last six (6) months of the Term, to show the Premises to prospective
tenants. Landlord shall have the right to use any and all means which Landlord
may deem proper to enter the Premises in an emergency. Tenant hereby waives any
claim for damages for any injury or inconvenience to or interference with
Tenant's business, any loss of occupancy or quiet enjoyment of the Premises and
any other loss occasioned thereby. Landlord shall at all times have and retain a
key with which to unlock the doors to and within the Premises, excluding
Tenant's vaults and safes.

 

SECTION 4.4          QUIET POSSESSION. Provided Tenant timely pays Rent and
performs all of the covenants, conditions and provisions on Tenant's part to be
performed hereunder, Tenant shall have the quiet possession of the Premises for
the entire Term hereof, subject to all of the provisions of this Lease.

 

SECTION 4.5          PERMITS. Landlord shall obtain the certificate of occupancy
(or its equivalent), if any, required for Tenant's occupancy of the Premises
following construction of Tenant's Improvements. If any additional governmental
license or permit shall be required for the proper and lawful conduct of
Tenant's business in the Premises or any part thereof, Tenant, at its expense,
shall procure and thereafter maintain such license or permit. Additionally, if
any subsequent alteration or improvement is made to the Premises by Tenant,
Tenant shall, at its expense, take all actions to procure any such modification
or amendment or additional permit.

 

ARTICLE 5
UTILITIES AND SERVICES

 

SECTION 5.1          SERVICES TO BE PROVIDED.

 

Landlord agrees to furnish to the Premises the utilities and services described
in subsections 5.1.1 through 5.1.7 below. As used in this Lease, "Normal
Business Hours" shall mean 7:00 A.M. to 7:00 P.M. Monday through Friday, and
8:00 A.M. to 1:00 P.M. Saturday, except for New Year's Day, Memorial Day, July
4, Labor Day, Thanksgiving Day and Christmas Day and any other national holiday
observed by most businesses in the same market area as the Building.

 

5.1.1Elevator Service. Landlord shall provide automatic elevator facilities
during Normal Business Hours, except during emergencies, and shall have at least
one (1) elevator available for use at all other times.

 

5.1.2Heat and Air Conditioning. During Normal Business Hours, Landlord shall
ventilate the Premises and furnish heat or air conditioning, at such
temperatures and in such amounts as is customary in buildings of comparable size
and quality to, and in the general vicinity of, the Building, with such
adjustments as may be reasonably necessary for the comfortable occupancy of the
Premises, subject to events of force majeure and any governmental requirements,
ordinances, rules, regulations, guidelines or standards relating to, among other
things, energy conservation. Upon reasonable advance request from Tenant,
Landlord shall make available to the Premises, at Tenant's expense, heat or air
conditioning during periods in addition to Normal Business Hours. Tenant shall
submit to Landlord a list of all personnel who are authorized to make such
requests. During the first twelve (12) months of the initial Term of the Lease,
the minimum charge and the hourly rate for the use of after-hours heat or air
conditioning shall be $50.00 per hour per floor with a two (2) hour minimum.
Thereafter the charge may be increased from time to time by Landlord in response
to cost increases in providing such additional service.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

8

 

  

5.1.3Electricity.

 

(a)Landlord shall furnish electrical power for heating and air-conditioning
services as described in subsection 5.1.2 and for lighting, including Tenant's
lighting and office equipment as described herein.  Landlord shall use
commercially reasonable efforts to furnish such electrical power in a
cost-effective and environmentally responsible manner using environmentally
responsible equipment, fixtures and supplies.  Landlord shall furnish to the
Premises electrical power for Tenant's lighting in compliance with the governing
energy code. Additionally, Landlord shall furnish 120 volt power to the Premises
for electrical outlets to operate Tenant's standard office equipment and the
equipment to be installed in the Premises pursuant to the Tenant's Improvements
(as defined in the Work Letter). Any additional electrical power required above
120 volts will be considered excess electrical consumption ("Excess Electrical
Consumption") and will be separately measured by Submeters ("Submeters") at
Tenant's expense.  The actual cost of such electrical usage as measured by such
Submeters ("Excess Electrical Cost", as hereinafter defined) shall be paid by
Tenant. Landlord agrees that Tenant may operate dedicated data/server rooms
within the Premises and that all electrical usage of such rooms requiring
supplemental air will be separately submetered at Tenant's expense and the
electrical usage, as measured by such Submeters shall be paid by Tenant as
Excess Electrical Cost.  Furthermore, in the event more than one third (1/3) of
the Premises Rentable Area is at any time improved with cubicles, the Tenant's
Improvements shall include the installation of a transformer and an electrical
panel.

 

(b)Landlord may, from time to time, engage a reputable consultant to conduct a
survey of electrical usage within the Premises (a "Consumption Survey") or
install one or more submeters ("Submeters") to measure electrical usage within
the Premises or a particular floor of the Premises. If the Consumption Survey or
Submeters reflect Excess Electrical Consumption, then (i) Tenant shall be
responsible for the costs of the Consumption Survey and/or Submeters,
(ii) Tenant shall pay to Landlord, as Rent, the product of (A) the kilowatts of
Excess Electrical Consumption during the period in question times (B) the cost
per kilowatt of electricity charged to Landlord by the public utility for
electricity consumed at the Property during such period (such product is herein
called the "Excess Electrical Cost"), and (iii) Landlord shall have the right to
install, at Tenant's expense, permanent Submeters to measure the electrical
consumption within the Premises. If Landlord installs permanent Submeters as
permitted hereunder, Tenant shall, from time to time thereafter within ten (10)
days after receiving an invoice from Landlord, pay to Landlord any Excess
Electrical Cost reflected by such Submeters and all costs incurred by Landlord
to maintain, repair and read the Submeters.

 

5.1.4Water. Landlord shall furnish cold water for drinking and cleaning and hot
and cold water for lavatory and kitchen (if applicable) purposes only, at the
points of supply generally provided in the Building.

 

5.1.5Janitorial Services. Landlord shall provide janitorial services to the
occupied portion of the Premises comparable to that provided in other offices of
similar size and quality to, and in the general vicinity of, the Building.

 

5.1.6Common Areas. Landlord shall perform routine maintenance in the Common
Areas.

 

5.1.7Bulbs and Ballasts. As necessary, Landlord shall provide bulbs and ballasts
for the lighting fixtures in the Premises which are standard for the Building.
Landlord shall also provide bulbs and ballasts for fixtures which are not
standard for the Building ("Non-Building Standard"), provided Tenant shall pay
Landlord's standard charge therefor. All amounts due under this Section for such
Non-Building Standard bulbs and ballasts shall be paid to Landlord within thirty
(30) days after receipt of an invoice therefor.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

9

 

  

SECTION 5.2          ADDITIONAL SERVICES. In addition to the charges set forth
in subsections 5.1.2 and 5.1.3(b), Landlord may impose a reasonable charge for
any other services provided by Landlord by reason of any use of the services at
any time other than Normal Business Hours or beyond the levels or quantities
that Landlord agrees herein to furnish.

 

SECTION 5.3          SERVICE INTERRUPTION.

 

5.3.1Service Interruption/Waiver of Landlord Liability. Landlord shall not be
liable for and, except as provided in subsection 5.3.2 below, Tenant shall not
be entitled to any abatement or reduction of Rent by reason of, interruption of
any of the foregoing services when such interruption is caused by circumstances
beyond Landlord's reasonable control, nor shall any such interruption be
construed as an eviction (constructive or actual) of Tenant or as a breach of
the implied warranty of suitability, or relieve Tenant from the obligation to
perform any covenant or agreement herein and in no event shall Landlord be
liable for damage to persons or property (including, without limitation,
business interruption), or be in default hereunder, as a result of any such
interruption or results or effects thereof.

 

5.3.2Limited Right to Abatement of Rent. If any portion of the Premises becomes
unfit for occupancy because of any interruption of the services required under
subsections 5.1.1 through 5.1.4 above and provided such failure is not caused by
Tenant, Tenant's Contractors (as defined in Exhibit D) or any of their
respective agents or employees, and if the Premises remain unfit for occupancy
and are actually unoccupied because of such failure for any period (other than a
reconstruction period conducted pursuant to Section 7.1 or Article 8 below)
exceeding three (3) consecutive business days after written notice by Tenant to
Landlord, Tenant shall be entitled to a fair partial abatement of Basic Annual
Rent and Additional Rent for any such portion of the Premises from the
expiration of such three (3) business day period until such portion is again fit
for occupancy.

 

SECTION 5.4          TELECOMMUNICATION EQUIPMENT. In the event that Tenant
wishes at any time to utilize the services of a telephone or telecommunications
provider whose equipment is not then servicing the Building, no such provider
shall be permitted to install its lines or other equipment within the Building
without first securing the prior written approval of Landlord, which approval
shall not be unreasonably withheld, delayed, or conditioned..

 

ARTICLE 6
MAINTENANCE, REPAIRS, ALTERATIONS AND IMPROVEMENTS

 

SECTION 6.1          LANDLORD'S OBLIGATION TO MAINTAIN AND REPAIR. Landlord
shall maintain the foundation, floor and ceiling slabs, roof, curtain wall,
exterior glass and mullions, columns, beams, shafts (including elevator shafts),
all Common Areas, Service Corridors and Service Areas (collectively the
"Building Structure"; all as defined in Section 15.5) and core Building
mechanical, electrical, life safety, plumbing, sprinkler systems and core HVAC
systems (collectively, the "Building Systems") in first class condition and
repair and shall operate the Building in a manner comparable to similar office
buildings in the area. Notwithstanding anything in this Lease to the contrary,
Tenant shall be neither required nor permitted to make any repair to,
modification of, or addition to the Building Structure and/or the Building
Systems except to the extent required (and after prior written approval by
Landlord using contractors approved in writing by Landlord) because of Tenant's
use of all or a portion of the Premises for other than normal and customary
business office operations. Except for the elements of the Building described
herein, Landlord shall not be required to maintain or repair any portion of the
Premises.

 

SECTION 6.2          TENANT'S OBLIGATION TO MAINTAIN AND REPAIR.

 

6.2.1Tenant's Obligation. Tenant shall, at Tenant's sole cost and expense,
(i) maintain and keep the Premises (including, but not limited to, all fixtures,
walls, ceilings, floors, doors, windows [except replacement of exterior plate
glass], appliances, supplemental HVAC units, data and phone cables, satellite
dishes, antennas and any and all other equipment which is a part of or serves
the Premises) in good repair and condition, ordinary wear and tear excepted, and
(ii) repair or replace any damage or injury done to the Building or any other
part of the Property caused by Tenant, Tenant's agents, employees, licensees,
invitees or visitors. All repairs and replacements performed by or on behalf of
Tenant shall be performed diligently, in a good and workmanlike manner and in
accordance with applicable governmental laws, rules, and regulations.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

10

 

  

6.2.2Rights of Landlord. In the event Tenant fails, in the reasonable judgment
of Landlord, to maintain and repair the Premises in good order, condition and
repair, Landlord shall, upon not less than three (3) business days' notice to
Tenant (except in the event of an emergency, in which event only such notice as
is reasonable under the circumstances shall be required), have the right to
perform such maintenance, repairs and replacements, and Tenant shall pay
Landlord, as additional Rent, the cost thereof plus a management fee of five
percent (5%) of such cost.

 

SECTION 6.3          IMPROVEMENTS AND ALTERATIONS.

 

6.3.1Landlord's Construction Obligations. Landlord's sole obligations under this
Lease are as set forth in Exhibit D attached hereto.

 

6.3.2Alteration of Building. Landlord shall have the right to repair, change,
redecorate, alter, improve, modify, renovate, enclose or make additions to any
part of the Property (including, without limitation, structural elements and
load bearing elements within the Premises and to enclose and/or change the
arrangement and/or location of driveways or parking areas or landscaping or
other Common Areas of the Property), all without being held guilty of an actual
or constructive eviction of Tenant or breach of the implied warranty of
suitability and without an abatement of Rent (the "Reserved Right"). When
exercising the Reserved Right, Landlord will interfere with Tenant's use and
occupancy of the Premises as little as is reasonably practicable.

 

6.3.3Alterations and Installations by Tenant. Tenant shall not, without the
prior written consent of Landlord, not to be unreasonably withheld, make any
alterations to, or install any equipment or machinery of any kind (other than
office equipment and unattached personal property) in the Premises (all such
alterations are herein collectively referred to as "Installations"). All work
performed by Tenant or its contractor relating to the Installations shall be
performed diligently and in a good and workmanlike manner, and shall conform to
applicable governmental laws, rules and regulations, Landlord's insurance
requirements and all rules for performing work in the Building. Upon completion
of the Installations, Tenant shall deliver to Landlord "as built" plans in a
format acceptable to Landlord. If Landlord performs any Installations after
completion of the Tenant's Improvements (as defined in the Work Letter), Tenant
shall pay Landlord, as Rent, the cost thereof plus a construction management fee
of five percent (5%) of such cost; provided, however, the Construction
Management Fee (as defined in the Work Letter) shall apply to the initial
Tenant's Improvements. All Installations that constitute improvements
constructed within the Premises shall be surrendered with the Premises at the
expiration or earlier termination of this Lease, unless prior to construction of
the Installations and as a condition of Landlord's approval thereof, Landlord
requires that some or all of the Installations be removed by Tenant at Tenant's
sole cost and expense upon termination or expiration of this Lease. TENANT SHALL
DEFEND, INDEMNIFY AND HOLD HARMLESS LANDLORD FROM AND AGAINST ANY AND ALL COSTS,
EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES), DEMANDS, CLAIMS, CAUSES OF
ACTION AND LIENS ARISING FROM OR IN CONNECTION WITH ANY INSTALLATIONS PERFORMED
BY OR ON BEHALF OF TENANT BY TENANT'S CONTRACTORS. Landlord will have the right
to periodically inspect the work on the Premises and may require changes in the
method or quality of the work if necessary to cause the work to comply with the
requirements of this Lease.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

11

 

  

ARTICLE 7

 

INSURANCE AND CASUALTY

 

SECTION 7.1          TOTAL OR PARTIAL DESTRUCTION OF THE BUILDING, THE GARAGE OR
THE PREMISES.

 

(a)Total Destruction. If the Building or the Garage should be totally destroyed
by fire or other casualty or if either the Building, the Garage (or any portion
thereof) or the Premises should be so damaged that rebuilding or repairs cannot
be completed, in Landlord's reasonable opinion, within one hundred eighty (180)
days after commencement of repairs to the Building, the Garage or the Premises,
as applicable, Landlord shall within thirty (30) days of the casualty provide
written notice of its opinion to Tenant, and either Landlord or Tenant may, at
its option, terminate this Lease, in which event Basic Annual Rent and
Additional Rent shall be abated during the unexpired portion of this Lease
effective as of the date of such damage. Landlord shall exercise the termination
right pursuant to the preceding sentence, if at all, by delivering written
notice of termination to Tenant within ten (10) days after determining that the
repairs cannot be completed within one hundred eighty (180) days. Tenant shall
exercise its termination right pursuant to this Section 7.1(a), if at all, by
delivering written notice of termination to Landlord within ten (10) days after
being advised by Landlord that the repairs cannot be completed within one
hundred eighty (180) days or that the Premises will be unfit for occupancy or
inaccessible by reasonable means for at least one hundred eighty (180) days
after commencement of repairs to the Building.

 

(b)Partial Destruction; Failure to Terminate. If the Building or the Garage
and/or the Premises should be partially destroyed by fire or other casualty or
if the Building or the Garage and/or the Premises is completely destroyed and
neither Landlord nor Tenant elects to terminate this Lease pursuant to
subsection 7.1(a), then Landlord shall promptly commence (and thereafter pursue
with reasonable diligence) preparation of the plans and specifications for the
repair of the Building, the Garage and/or the Premises (including Tenant's
Improvements except as set forth in the next sentence) and thereafter diligently
pursue repairing the Building, the Garage and/or the Premises to substantially
the same condition which existed immediately prior to the occurrence of the
casualty. To the extent the Tenant's Improvements include any items required to
be insured by Tenant under subsection 7.2.1(b) below, Landlord shall have the
obligation to repair such items only to the extent the proceeds of such
insurance are disbursed to Landlord for such repair.

 

(c)Limitation on Landlord's Obligations; Abatement of Rent. In no event shall
Landlord be required to rebuild, repair or replace any part of the furniture,
equipment, fixtures, inventory, supplies or any other personal property or any
other improvements (except Tenant's Improvements to the extent set forth in
subsection (b) above), which may have been placed by Tenant within the Building,
the Garage or the Premises. Landlord shall allow Tenant a fair diminution of
Basic Annual Rent and Additional Rent during the time the Premises are unfit for
occupancy; provided, however, if the casualty in question was caused by Tenant,
its agents, employees, licensees or invitees, Basic Annual Rent and Additional
Rent shall be abated only to the extent Landlord is compensated for such Basic
Annual Rent and Additional Rent by loss of rents insurance, if any.

 

(d)Termination Resulting from Mortgagee's Use of Proceeds. Notwithstanding
Landlord's restoration obligation, in the event any mortgagee under a deed of
trust or mortgage on the Building and the Garage should require that the
insurance proceeds be used to retire or reduce the mortgage debt or if the
insurance company issuing Landlord's fire and casualty insurance policy fails or
refuses to pay Landlord the proceeds under such policy, Landlord shall have no
obligation to rebuild and this Lease shall terminate upon notice by Landlord to
Tenant.

 

(e)Insurance Proceeds. Any insurance which may be carried by Landlord or Tenant
against loss or damage to the Building, the Garage or the Premises shall be for
the sole benefit of the party carrying such insurance and under its sole
control.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

12

 

  

SECTION 7.2           TENANT'S INSURANCE.

 

7.2.1Types of Coverage. From and after the date of this Lease, Tenant will
carry, at its expense, the insurance set forth in paragraphs (a), (b), and (c)
of this subsection.

 

(a)Commercial General Liability Insurance. Commercial General Liability
Insurance covering the Premises and Tenant's use thereof against claims for
personal or bodily injury or death or property damage occurring upon, in or
about the Premises (including contractual indemnity and liability coverage),
such insurance to provide coverage of not less than $2,000,000.00 per occurrence
and $2,000,000.00 annual aggregate, with a deductible reasonably acceptable to
Landlord. All insurance coverage required under this subsection (a) shall extend
to any liability of Tenant arising out of the indemnities provided for in this
Lease to the extent such indemnity would be covered by commercial general
liability insurance. Additionally, each such policy of insurance required under
this subsection shall expressly insure Tenant and, as additional insureds, both
Landlord and Property Manager.

 

(b)Property Insurance. Property insurance on an all-risk basis (including
coverage against fire, wind, tornado, vandalism, malicious mischief, water
damage and sprinkler leakage) covering all tenant owned fixtures, equipment and
leasehold improvements, and other personal property located in the Premises and
endorsed to provide one hundred percent (100%) replacement cost coverage. Such
policy will be written in the name of Tenant. The property insurance may, with
the consent of the Landlord, provide for a reasonable deductible.

 

(c)Workers Compensation' and Employer's Liability Insurance. Worker's
compensation insurance together with employer's liability insurance in an amount
at least $1,000,000.00.

 

(d)Hired and Non-Owned Auto Liability Insurance. Hired and Non-Owned Auto
Liability Insurance covering Tenant and its employees and agents in an amount of
at least $500,000 per occurrence.

 

7.2.2Other Requirements of Insurance. All such insurance will be issued and
underwritten by companies with an AM Best rating of A- ("A minus") or better and
will contain endorsements that (a) such insurance may not lapse with respect to
Landlord or Property Manager or be canceled or amended with respect to Landlord
or Property Manager without the insurance company giving Landlord and Property
Manager at least thirty (30) days prior written notice of such cancellation or
amendment, (b) Tenant will be solely responsible for payment of premiums, (c) in
the event of payment of any loss covered by such policy, Landlord or Landlord's
designees will be paid first by the insurance company for Landlord's loss, and
(d) Tenant's insurance is primary in the event of overlapping coverage which may
be carried by Landlord.

 

7.2.3Proof of Insurance. Within fifteen (15) days after the Effective Date of
this Lease, but in any event prior to the Commencement Date, Tenant shall
deliver to Landlord duly executed, original certificates of such insurance
evidencing in-force coverage. Further, at least fifteen (15) days prior to the
expiration of the policy in question, Tenant shall deliver to Landlord a duly
executed, original certificate of insurance evidencing the renewal of each
insurance policy required to be maintained by Tenant hereunder.

 

SECTION 7.3          LANDLORD'S INSURANCE.

 

7.3.1Property Insurance. From and after the date of this Lease, Landlord will
carry a policy or policies of all risk extended coverage insurance covering the
Property (excluding property required to be insured by Tenant) endorsed to
provide replacement cost coverage and providing protection against perils
included within the standard Texas form of fire and extended coverage insurance
policy, together with insurance against sprinkler damage, vandalism, malicious
mischief and such other risks as Landlord may from time to time determine and
with any such deductibles as Landlord may from time to time determine.

 

7.3.2Commercial General Liability Insurance. Landlord will carry Commercial
General Liability policy or policies covering the Building against claims for
personal or bodily injury, or death, or property damage resulting from the
negligence of the Landlord or Property Manager or their agents, occurring upon,
in or about the Building to afford protection to the limit of not less than
$2,000,000 per occurrence, and $2,000,000 annual aggregate. This insurance
coverage shall extend to any liability of Landlord arising out of the
indemnities provided for in this Lease.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

13

 

  

7.3.3Other Requirements. Any insurance provided for in this Section 7.3 may be
affected by self-insurance or by a policy or policies of blanket insurance
covering additional items or locations or assureds, provided that the
requirements of this Section 7.3 are otherwise satisfied. Tenant shall have no
rights in any policy or policies maintained by Landlord.

 

SECTION 7.4          WAIVER OF SUBROGATION. LANDLORD AND TENANT EACH HEREBY
WAIVES ANY RIGHTS IT MAY HAVE AGAINST THE OTHER (INCLUDING, BUT NOT LIMITED TO,
A DIRECT ACTION FOR DAMAGES) ON ACCOUNT OF ANY LOSS OR DAMAGE OCCASIONED TO
LANDLORD OR TENANT, AS THE CASE MAY BE (EVEN IF SUCH LOSS OR DAMAGE IS CAUSED BY
THE FAULT, NEGLIGENCE OR OTHER TORTIOUS CONDUCT, ACTS OR OMISSIONS OF THE
RELEASED PARTY OR THE RELEASED PARTY'S DIRECTORS, EMPLOYEES, AGENTS OR INVITEES
OR IF THE RELEASED PARTY OR THE RELEASED PARTY'S DIRECTORS, EMPLOYEES, AGENTS OR
INVITEES WOULD OTHERWISE BE LIABLE UNDER STRICT LIABILITY), TO THEIR RESPECTIVE
PROPERTY, THE PREMISES, ITS CONTENTS OR TO ANY OTHER PORTION OF THE BUILDING OR
THE PROPERTY ARISING FROM ANY RISK (WITHOUT REGARD TO THE AMOUNT OF COVERAGE OR
THE AMOUNT OF DEDUCTIBLE) COVERED BY THE ALL RISK FULL REPLACEMENT COST PROPERTY
INSURANCE REQUIRED TO BE CARRIED BY TENANT AND LANDLORD, RESPECTIVELY, UNDER
SUBSECTION 7.2.1 AND SUBSECTION 7.3.1 ABOVE. The foregoing waiver shall be
effective even if either or both parties fail to carry the insurance required by
subsection 7.2.1 and subsection 7.3.1 above. If a party waiving rights under
this Section 7.4 is carrying an all risk full replacement cost insurance policy
in the promulgated form used in the State of Texas and an amendment to such
promulgated form is passed, such amendment shall be deemed not a part of such
promulgated form until it applies to the policy being carried by the waiving
party. Without limiting the foregoing waivers and to the extent permitted by
applicable law, each of the parties hereto, on behalf of their respective
insurance companies insuring the property of such party against loss, waive any
right of subrogation that such party or Property Manager or its respective
insurers may have against the other party or its respective officers, directors,
employees, agents or invitees and all rights of their respective insurance
companies based upon an assignment from its insured. Each party to this Lease
agrees immediately to give to each such insurance company written notification
of the terms of the mutual waivers contained in this Section and to have its
insurance policies properly endorsed, if necessary, to prevent the invalidation
of insurance coverage by reason of such waivers.

 

SECTION 7.5          TENANT'S GENERAL INDEMNITY. TENANT WILL DEFEND, INDEMNIFY,
AND HOLD HARMLESS LANDLORD, PROPERTY MANAGER, AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS FROM AND AGAINST ALL CLAIMS, DEMANDS, ACTIONS,
DAMAGES, LOSS, LIABILITIES, JUDGMENTS, COSTS AND EXPENSES, INCLUDING WITHOUT
LIMITATION, ATTORNEYS' FEES AND COURT COSTS (EACH, A "LANDLORD CLAIM") WHICH ARE
SUFFERED BY, RECOVERED FROM OR ASSERTED AGAINST LANDLORD OR PROPERTY MANAGER AND
ARISE FROM OR IN CONNECTION WITH (I) THE USE OR OCCUPANCY OF THE PREMISES, (II)
ANY ACCIDENT, INJURY OR DAMAGE OCCURRING IN OR AT THE PREMISES, OR (III) ANY
BREACH BY TENANT OF ANY REPRESENTATION OR COVENANT IN THIS LEASE, INCLUDING
WITHOUT LIMITATION, TENANT'S FAILURE TO COMPLY WITH ALL APPLICABLE LAWS.
TENANT'S INDEMNITY AND HOLD HARMLESS OBLIGATIONS SHALL APPLY EVEN IN THE EVENT
OF THE FAULT OR NEGLIGENCE OF THE PARTIES INDEMNIFIED AND HELD HARMLESS
HEREUNDER TO THE FULLEST EXTENT PERMITTED BY LAW, BUT IN NO EVENT SHALL THEY
APPLY TO LIABILITY CAUSED BY THE WILLFUL MISCONDUCT OR SOLE NEGLIGENCE OF THE
PARTIES INDEMNIFIED OR HELD HARMLESS. FURTHER, SUCH INDEMNIFICATION SHALL NOT
INCLUDE ANY LANDLORD CLAIM WAIVED BY LANDLORD UNDER SECTION 7.4 ABOVE.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

14

 

  

SECTION 7.6          LANDLORD'S GENERAL INDEMNITY. LANDLORD WILL DEFEND,
INDEMNIFY AND HOLD HARMLESS TENANT AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND
AGENTS FROM AND AGAINST ALL CLAIMS, DEMANDS, ACTIONS, DAMAGES, LOSS,
LIABILITIES, JUDGMENTS, COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION,
ATTORNEY'S FEES AND COURT COSTS (EACH, A "TENANT CLAIM") WHICH ARE SUFFERED BY,
RECOVERED FROM OR ASSERTED AGAINST TENANT AND ARISE FROM OR IN CONNECTION WITH
(I) ANY ACCIDENT, INJURY OR DAMAGE OCCURRING IN OR AT THE PROPERTY (OTHER THAN
IN THE PREMISES), OR (II) ANY BREACH BY LANDLORD OF ANY REPRESENTATION OR
COVENANT IN THIS LEASE. LANDLORD'S INDEMNITY AND HOLD HARMLESS OBLIGATIONS SHALL
APPLY EVEN IN THE EVENT OF THE FAULT OR NEGLIGENCE OF THE PARTIES INDEMNIFIED
AND HELD HARMLESS HEREUNDER TO THE FULLEST EXTENT PERMITTED BY LAW, BUT IN NO
EVENT SHALL THEY APPLY TO LIABILITY CAUSED BY THE WILLFUL MISCONDUCT OR SOLE
NEGLIGENCE OF THE PARTIES INDEMNIFIED OR HELD HARMLESS. FURTHER, SUCH
INDEMNIFICATION SHALL NOT INCLUDE ANY TENANT CLAIM WAIVED BY TENANT UNDER
SECTION 7.4.

 

ARTICLE 8
CONDEMNATION

 

If the Property or any portion thereof, including common and parking areas,
that, in Landlord's or Tenant's reasonable opinion, is necessary to the
continued efficient and/or economically feasible use of the Property or the
Premises shall be taken or condemned for public purposes, or sold to a
condemning authority in lieu thereof, then either party may, at its option,
terminate this Lease on the effective date of such taking by delivering written
notice thereof to the other party on or before ten (10) days after the effective
date of the taking, condemnation or sale in lieu thereof. If neither Landlord
nor Tenant elects to exercise such termination right, then this Lease shall
continue in full force and effect, provided that if the taking, condemnation or
sale includes any portion of the Premises, the Basic Annual Rent and Additional
Rent shall be redetermined on the basis of the remaining square feet of Premises
Rentable Area. Landlord, at Landlord's sole option and expense, shall restore
and reconstruct the Building to substantially its former condition to the extent
that the same may be reasonably feasible, but such work shall not be required to
exceed the scope of the work done by Landlord in originally constructing the
Building. Landlord shall receive the entire award (which shall include sales
proceeds) payable as a result of a condemnation, taking or sale in lieu thereof.
Tenant shall, however, have the right to recover from such authority through a
separate award which does not reduce Landlord's award, any compensation as may
be awarded to Tenant on account of moving and relocation expenses and
depreciation and removal of Tenant's physical property.

 

ARTICLE 9
LIENS

 

Tenant shall keep the Premises and the Property free from all liens arising out
of any work performed, materials furnished or obligations incurred by or for
Tenant, and Tenant shall defend indemnify and hold harmless Landlord from and
against any and all claims, causes of action, damages and expenses (including
reasonable attorneys' fees) arising from or in connection with any such liens.
If Tenant shall not, within ten (10) days following notification to Tenant of
the imposition of any such lien, cause the same to be released of record by
payment or the posting of a bond in amount, form and substance acceptable to
Landlord, Landlord shall have, in addition to all other remedies provided herein
and by law, the right but not the obligation, to cause the same to be released
by such means as it shall deem proper, including payment of or defense against
the claim giving rise to such lien. All amounts paid or incurred by Landlord in
connection therewith shall be paid by Tenant to Landlord on demand and shall
bear interest from the date of demand until paid at the rate set forth in
Section 2.4 above.

 

ARTICLE 10
TAXES ON TENANT'S PROPERTY

 

Tenant shall be liable for and shall pay, prior to their becoming delinquent,
any and all taxes and assessments levied against any personal property or trade
or other fixtures placed by Tenant in or about the Premises.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

15

 

  

ARTICLE 11
SUBLETTING AND ASSIGNING

 

SECTION 11.1          SUBLEASE AND ASSIGNMENT. Except as otherwise permitted
herein and by Section 11.2 and Section 11.3 below, Tenant shall not assign this
Lease, or allow it to be assigned, in whole or in part, by operation of law or
otherwise (it being agreed that for purposes of this Lease, assignment shall
include, without limitation, the transfer of a majority interest of stock,
partnership or other forms of ownership interests, merger or dissolution) or
mortgage or pledge the same, or sublet the Premises or any part thereof or
permit the Premises to be occupied by any individual or business entity, or any
combination thereof, other than Tenant, without the prior written consent of
Landlord which shall not be unreasonably withheld, delayed, or conditioned.
Notwithstanding any subletting or assignment by Tenant hereunder or any
provision herein to the contrary, Tenant shall remain fully liable for the
performance of all the covenants, agreements, terms, provisions and conditions
contained in this Lease on the part of Tenant to be performed. No assignee or
subtenant of the Premises or any portion thereof may assign or sublet the
Premises or any portion thereof. Any assignment made by Tenant shall contain a
covenant of assumption by the assignee running to Landlord. All reasonable legal
fees and expenses incurred by Landlord in connection with any assignment or
sublease proposed by Tenant will be paid by Tenant within thirty (30) days of
receipt of an invoice from Landlord.

 

SECTION 11.2          LANDLORD'S RIGHTS. If Tenant desires to sublease any
portion of the Premises or assign this Lease, Tenant shall submit to Landlord
(a) in writing, the name of the proposed subtenant or assignee, the nature of
the proposed subtenant's or assignee's business and, in the event of a sublease,
the portion of the Premises which Tenant desires to sublease, (b) a current
balance sheet and income statement for such proposed subtenant or assignee,
(c) a copy of the proposed form of sublease or assignment, and (d) such other
information as Landlord may reasonably request (collectively, the "Required
Information"). Landlord shall, within ten (10) business days after Landlord's
receipt of the Required Information, deliver to Tenant a written notice (a
"Landlord Response") in which Landlord either (i) consents to the proposed
sublease or assignment, or (ii) withholds its consent to the proposed sublease
or assignment, which consent shall not be unreasonably withheld so long as
Tenant is not in default hereunder and Landlord has received all Required
Information. The reason for which Landlord shall be deemed to have reasonably
withheld its consent to any sublease or assignment includes but is not limited
to (i) Landlord's determination (in its sole discretion) that such subtenant or
assignee is not of the character or quality of a tenant to whom Landlord would
generally lease space in the Building, (ii) such sublease or assignment
conflicts in any manner with this Lease, including, but not limited to, the
Permitted Use or Section 4.1 hereof, (iii) the proposed subtenant or assignee is
a governmental entity, a school, a training facility, a provider of medical
services or a telemarketing operation, (iv) the proposed subtenant's or
assignee's primary business is prohibited by an non-compete clause then
affecting the Building, (v), or (vi) such subtenant or assignee does not meet
the reasonable creditworthiness standards applied by Landlord generally in the
selection of tenants for the Building (but taking into consideration the fact
that Tenant remains liable under this Lease). In lieu of consenting to any such
proposed sublease or assignment (and without regard to whether Landlord's action
is "reasonable" or "unreasonable") if Tenant's sublease is intended for the
entire remaining portion of the Term, then Landlord shall have the right, within
thirty (30) days after Landlord's receipt of the Required Information to (1)
suspend that portion of this Lease as to the space so affected as of the date
and for the duration of the proposed sublease or assignment, whereupon Tenant
shall be relieved of all obligations hereunder as to such space during such
suspension, but after such suspension, Tenant shall once again become liable
hereunder as to the relevant space or, (2) if the proposed assignment or
sublease is for the remainder of the term of this Lease, terminate this Lease as
to the space so affected as of the date so specified by Tenant in its notice to
Landlord, in which event Tenant shall be relieved of any and all further
obligations hereunder as to such space.

 

SECTION 11.3          LANDLORD'S RIGHTS RELATING TO ASSIGNEE OR SUBTENANT. If
this Lease or any part hereof is assigned or the Premises or any part thereof
are sublet, Landlord may at its option collect directly from such assignee or
subtenant all rents becoming due to Tenant under such assignment or sublease and
apply such rent against any sums due to Landlord by Tenant hereunder. Tenant
hereby authorizes and directs any such assignee or subtenant to make such
payment of rent directly to Landlord upon receipt of notice from Landlord, and
Tenant agrees that any such payments made by an assignee or subtenant to
Landlord shall, to the extent of the payments so made, be a full and complete
release and discharge of rent owed to Tenant by such assignee or subtenant. No
direct collection by Landlord from any such assignee or subtenant shall be
construed to constitute a novation or a release of Tenant or any guarantor of
Tenant from the further performance of its obligations hereunder. In the event
that, following an assignment or subletting, this Lease or the rights and
obligations of Tenant hereunder are terminated for any reason, including without
limitation in connection with default by or bankruptcy of Tenant, Landlord may,
at its option, consider this Lease to be thereafter a direct lease to the
assignee or subtenant of Tenant upon the terms and conditions contained in this
Lease.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

16

 

  

SECTION 11.4          DESK SPACE LICENSES. Landlord agrees that Tenant shall
have the right from time to time throughout the term of this Lease to license
"desk space" (each, a "Desk Space License") and share occupancy of up to thirty
percent (30%) of the floor area of the Premises and the personal property
therein with one or more licensees (each, a "Desk Space Licensee"); provided
that each Desk Space License shall be subject to the terms and provisions of
this Lease and each Desk Space License shall be terminable on not more than 30
days' notice by Tenant; and provided further that Tenant shall be responsible
for the conduct of each Desk Space Licensee and the employees, agents, invitees
and licensees of such Desk Space Licensees as though the same were the
employees, agents, invitees and licensees (as the case may be) of Tenant; and
provided further that no Desk Space Licensee shall engage in any business or
conduct that shall impugn the reputation of the Building.

 

ARTICLE 12
TRANSFERS BY LANDLORD, SUBORDINATION AND
TENANT'S ESTOPPEL CERTIFICATE

 

SECTION 12.1          SALE OF THE PROPERTY. In the event of any transfer of
title to the Property, the transferor shall automatically be relieved and freed
of all obligations of Landlord under this Lease accruing after such transfer,
provided that the transferee expressly assumes in writing all obligations of
Landlord hereunder accruing after the date of such transfer and further provided
that if a Security Deposit has been made by Tenant, Landlord shall not be
released from liability with respect thereto unless Landlord's transferee
assumes responsibility for the Security Deposit, and written verification of all
of the above is provided to Tenant by the Landlord and / or transferor.

 

SECTION 12.2          SUBORDINATION, ATTORNMENT AND NOTICE. This Lease is
subject and subordinate (i) to each lease of all or any portion of the Property
wherein Landlord is the tenant and to the lien of each mortgage and deed of
trust encumbering all or any portion of the Property, regardless of whether such
lease, mortgage or deed of trust now exists or may hereafter be created, (ii) to
any and all advances (including interest thereon) to be made under each such
lease, mortgage or deed of trust and (iii) to all modifications, consolidations,
renewals, replacements and extensions of each such lease, mortgage or deed of
trust; provided that the foregoing subordination to any mortgage or deed of
trust placed on the Property after the date hereof shall not become effective
until and unless the holder of such mortgage or deed of trust delivers to Tenant
a non-disturbance agreement (which may include Tenant's agreement to attorn as
set forth below) permitting Tenant, if Tenant is not then in default under any
provision of, this Lease, to remain in occupancy of the Premises in the event of
a foreclosure of any such mortgage or deed of trust. Tenant shall, in the event
of the sale or assignment of Landlord's interest in the Premises, attorn to and
recognize such purchaser, assignee or lessor as Landlord under this Lease.
Tenant shall, in the event of any proceedings brought for the foreclosure of, or
in the event of the exercise of the power of sale under, any mortgage or deed of
trust covering the Premises, attorn to and recognize the purchaser at
foreclosure as Landlord under this Lease. The above subordination and attornment
clauses shall be self-operative and no further instruments of subordination or
attornment need be required by any mortgagee, trustee, lessor, purchaser or
assignee. In confirmation thereof, Tenant agrees that, upon the request of
Landlord, or any such mortgagee, trustee, lessor, purchaser or assignee, Tenant
shall execute and deliver whatever instruments may be required for such purposes
and to carry out the intent of this Section 12.2. In the event Tenant requests a
subordination, non-disturbance and attornment agreement from any mortgagee,
trustee, lessor, purchaser or assignee of Landlord, Tenant shall pay all legal
fees and expenses incurred by Landlord in connection therewith, including any
legal and other fees and expenses charged by Landlord's mortgagee, trustee,
lessor, purchaser or assignee.

 

SECTION 12.3          TENANT'S ESTOPPEL CERTIFICATE. Tenant shall, upon the
request of Landlord or any mortgagee of Landlord (whether under a mortgage or
deed of trust), without additional consideration, but not more often than twice
in any twelve month period, deliver an estoppel certificate within ten (10) days
after a request therefor, consisting of reasonable statements required by
Landlord, any mortgagee or purchaser of any interest in the Property, which
statements may include but shall not be limited to the following: this Lease is
in full force and effect, with rental paid through the date specified in the
certificate; this Lease has not been modified or amended; Tenant is not aware
that Landlord is in default or that Landlord has failed to fully perform all of
Landlord's obligations hereunder; and such other statements as may reasonably be
required by the requesting party. If Tenant is unable to make any statements
contained in the estoppel certificate because the same is untrue or inaccurate,
Tenant shall with specificity state the reason why such statement is untrue or
inaccurate.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

17

 

  

ARTICLE 13
DEFAULT

 

SECTION 13.1          DEFAULTS BY TENANT. The occurrence of any of the events
described in subsections 13.1.1 through 13.1.3 shall constitute a default by
Tenant under this Lease.

 

13.1.1Failure to Pay Rent. With respect to the first payment of Rent not made by
Tenant when due in any twelve (12) month period, the failure by Tenant to make
such payment to Landlord within five (5) business days after Landlord gives
Tenant written notice specifying that the payment was not made when due; with
respect to any other payment of Rent during any twelve (12) month period, the
failure by Tenant to make such payment of Rent to Landlord when due, no notice
of any such failure being required.

 

13.1.2Failure to Perform Other Obligations. Any failure by Tenant to observe and
perform any provision of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after Landlord gives Tenant written
notice of such failure, provided that if such failure by its nature cannot be
cured within such thirty (30) day period, Tenant shall not be in default
hereunder so long as Tenant commences curative action within such thirty (30)
day period, diligently and continuously pursues the curative action and fully
cures the failure within ninety (90) days after Landlord gives such written
notice to Tenant.

 

13.1.3Repeated Failure to Perform. The third failure by Tenant in any twelve
(12) month period to perform and observe a particular provision of this Lease to
be observed or performed by Tenant (other than the failure to pay Rent, which in
all instances will be governed by subsection 13.1.1 above), no notice being
required for any such third failure.

 

13.1.4Bankruptcy, Insolvency, Etc. Tenant or any Guarantor (i) becomes or is
declared insolvent according to any law, (ii) makes a transfer in fraud of
creditors according to any applicable law, (iii) assigns or conveys all or a
substantial portion of its property for the benefit of creditors or (iv) files a
petition for relief, or is the subject of an order for relief, under the Federal
Bankruptcy Code or any other present or future federal or state insolvency,
bankruptcy or similar law (collectively, "applicable bankruptcy law") or a
receiver or trustee is appointed for Tenant or Guarantor or its property; the
interest of Tenant or Guarantor under this Lease is levied on under execution or
under other legal process; or any involuntary petition is filed against Tenant
or Guarantor under applicable bankruptcy law; provided, however, no action
described in this subsection 13.1.4 shall constitute a default by Tenant if
Tenant or Guarantor shall vigorously contest the action by appropriate
proceedings and shall remove, vacate or terminate the action within sixty (60)
days after the date of its inception.

 

SECTION 13.2          REMEDIES OF LANDLORD.

 

13.2.1Termination of Lease. Upon the occurrence of a default by Tenant
hereunder, Landlord may, without judicial process, terminate this Lease by
giving written notice thereof to Tenant (whereupon all obligations and
liabilities of Landlord hereunder shall terminate) and, without further notice
and without liability, repossess the Premises. Landlord shall be entitled to
recover all loss and damage Landlord may suffer by reason of such termination,
whether through inability to relet the Premises on satisfactory terms or
otherwise, including with limitation, accrued Rent to the date of termination
and Late Charges, plus (a) interest thereon at the rate established under
Section 2.4 above from the date due through the date paid or date of any
judgment or award by any court of competent jurisdiction, (b) the unamortized
cost of (i) Tenant's Improvements, (ii) brokers' fees and commissions, (iii)
attorneys' fees, (iv) moving allowances, (v) equipment allowances and (vi) any
other costs incurred by Landlord in connection with making or executing this
Lease, (c) the cost of recovering the Premises, and (d) the costs of reletting
the Premises (including, without limitation, advertising costs, brokerage fees,
leasing commissions, reasonable attorneys' fees and refurbishing costs and other
costs in readying the Premises for a new tenant).

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

18

 

  

13.2.2Repossession and Re-Entry. Upon the occurrence of a default by Tenant
hereunder, Landlord may, without judicial process, immediately terminate
Tenant's right of possession of the Premises (whereupon all obligations and
liability of Landlord hereunder shall terminate) without terminating this Lease,
and, without notice, demand or liability, enter upon the Premises or any part
thereof, take absolute possession of the same, expel or remove Tenant and any
other person or entity who may be occupying the Premises and change the locks.
If Landlord terminates Tenant's possession of the Premises under this
subsection 13.2.2, (i) Landlord shall have no obligation to tender to Tenant a
key for new locks installed in the Premises, (ii) Tenant shall have no further
right to possession of the Premises, and (iii) Landlord will have the right to
relet the Premises or any part thereof on such terms as Landlord deems
advisable, subject to any obligation to mitigate damages imposed by applicable
law. Any rent received by Landlord from reletting the Premises or a part thereof
shall be applied first, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord (in such order as Landlord shall designate),
second, to the payment of any cost of such reletting, including, without
limitation, refurbishing costs, reasonable attorneys' fees, advertising costs,
brokerage fees and leasing commissions and third, to the payment of Rent due and
unpaid hereunder (in such order as Landlord shall designate), and Tenant shall
satisfy and pay to Landlord any deficiency upon demand therefor. No such
re-entry or taking of possession of the Premises by Landlord shall be construed
as an election by Landlord to terminate this Lease unless a written notice of
such termination is also given to Tenant pursuant to subsection 13.2.1 above. If
Landlord relets the Premises, either before or after the termination of this
Lease, all such rentals received from such lease shall be and remain the
exclusive property of Landlord.

 

13.2.3Cure of Default. Upon the occurrence of a default hereunder by Tenant,
Landlord may, without judicial process and without having any liability
therefor, enter upon the Premises and do whatever Tenant is obligated to do
under the terms of this Lease and Tenant agrees to reimburse Landlord on demand
for any expenses which Landlord may incur in effecting compliance with Tenant's
obligations under this Lease, and Tenant further agrees that Landlord shall not
be liable for any damages resulting to Tenant from such action, WHETHER CAUSED
BY THE NEGLIGENCE OF LANDLORD OR OTHERWISE.

 

13.2.4Continuing Obligations. No repossession of or re-entering upon the
Premises or any part thereof pursuant to subsection 13.2.2 or 13.2.3 above or
otherwise and no reletting of the Premises or any part thereof pursuant to
subsection 13.2.2 above shall relieve Tenant or any Guarantor of its liabilities
and obligations hereunder, all of which shall survive such repossession or
re-entering. In the event of any such repossession of or re-entering upon the
Premises or any part thereof by reason of the occurrence of a default, Tenant
will continue to pay to Landlord all Rent which is required to be paid by
Tenant.

 

13.2.5Cumulative Remedies. No right or remedy herein conferred upon or reserved
to Landlord is intended to be exclusive of any other right or remedy set forth
herein or otherwise available to Landlord at law or in equity and each and every
right and remedy shall be cumulative and in addition to any other right or
remedy given hereunder or now or hereafter existing at law or in equity. In
addition to the other remedies provided in this Lease and without limiting the
preceding sentence, Landlord shall be entitled, to the extent permitted by
applicable law, to injunctive relief in case of the violation, or attempted or
threatened violation, of any of the covenants, agreements, conditions or
provisions of this Lease, or to a decree compelling performance of any of the
covenants, agreements, conditions or provisions of this Lease.

 

13.2.6Mitigation of Damages. For purposes of determining any recovery of rent or
damages by Landlord that depends upon what Landlord could collect by using
reasonable efforts to relet the Premises, whether the determination is required
under subsections 13.2.1 or 13.2.2 or otherwise, it is understood and agreed
that:

 

(a)Landlord may reasonably elect to lease other comparable, available space in
the Building, if any, before reletting the Premises.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

19

 

  

(b)Landlord may reasonably decline to incur out-of-pocket costs to relet the
Premises, other than customary leasing commissions and legal fees for the
negotiation of a lease with a new tenant.

 

(c)Landlord may reasonably decline to relet the Premises at rental rates below
then prevailing market rental rates, because of the negative impact lower rental
rates would have on the value of the Building and because of the uncertainty of
actually receiving from Tenant the greater damages that Landlord would suffer
from and after reletting at the lower rates.

 

(d)Before reletting the Premises to a prospective tenant, Landlord may
reasonably require the prospective tenant to demonstrate the same financial
wherewithal that Landlord would require as a condition to leasing other space in
the Building to prospective tenant.

 

(e)Identifying a prospective tenant to relet the Premises, negotiating a new
lease with such tenant and making the Premises ready for such tenant will take
time, depending upon market conditions when the Premises first become available
for reletting, and during such time no one can reasonably expect Landlord to
collect anything from reletting.

 

SECTION 13.3          DEFAULTS BY LANDLORD. Landlord shall be in default under
this Lease if Landlord fails to perform any of its obligations hereunder and
such failure continues for a period of thirty (30) days after Tenant gives
written notice to Landlord and each mortgagee who has a lien against any portion
of the Property and whose name and address has been provided to Tenant stating
that (a) Landlord is in breach of this Lease and (b) describing the breach with
specificity, provided that if such failure cannot reasonably be cured within
such thirty (30) day period, Landlord shall not be in default hereunder if the
curative action is commenced within such thirty (30) day period and is
thereafter diligently pursued until cured.

 

SECTION 13.4          LANDLORD'S LIABILITY. If Tenant shall recover a money
judgment against Landlord, such judgment shall be satisfied only out of the
right, title and interest of Landlord in the Property as the same may then be
encumbered and Landlord shall not be liable for any deficiency. In no event
shall Landlord be liable to Tenant for consequential or special damages by
reason of a failure to perform (or a default) by Landlord hereunder or
otherwise. In no event shall Tenant have the right to levy execution against any
property of Landlord other than its interest in the Property as above provided.
Landlord shall not be liable to Tenant for any claims, actions, demands, costs,
expenses, damage or liability of any kind which (a) are caused by (i) tenants or
any persons either in the Premises or elsewhere in the Building (unless
occurring in the Common Areas and caused by Landlord's negligence), (ii)
occupants of property adjacent to the Building or Common Areas, (iii) the
public, or (iv) the construction of any private, public or quasi-public work, or
(b) are caused by any theft or burglary at the Premises or the Property.

 

ARTICLE 14
NOTICES

 

Any notice or communication required or permitted in this Lease shall be given
in writing, sent by (a) personal delivery (b) expedited delivery service,
(c) United States mail, postage prepaid, certified mail, return receipt
requested, (d) electronic mail or facsimile, with proof of delivery on a
business day and addressed as set forth in the Basic Lease Information or to
such other address or to the attention of such other person as shall be
designated from time to time in writing by the applicable party and sent in
accordance herewith. Any such notice or communication shall be deemed to have
been given either at the time of personal delivery or, in the case of delivery
service, mail or electronic mail, as of the date of first attempted delivery at
the address and in the manner provided herein. Reference is made to Section 13.3
of this Lease for other provisions governing notices.

 

ARTICLE 15
MISCELLANEOUS PROVISIONS

 

SECTION 15.1          BUILDING NAME AND ADDRESS. Tenant shall not, without the
written consent of Landlord, use the name of the Building for any purpose other
than as the address of the business to be conducted by Tenant in the Premises
and in no event shall Tenant acquire any rights in or to such names. Landlord
shall have the right at any time to change the name, number or designation by
which the Building is known.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

20

 

  

SECTION 15.2          SIGNAGE. Landlord shall maintain a tenant directory in the
main Building lobby, and shall provide Tenant identification in such directory,
setting forth Tenant's name and location. Tenant shall not otherwise inscribe,
paint, affix, or display any signs, advertisements or notices on or in the
Building or the Premises, except for such tenant identification information
approved in advance by Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned) and installed adjacent to the access door or
doors to the Premises. Landlord will provide a building standard sign plaque at
the main entry to the Premises at Landlord's sole cost and expense. Landlord may
withhold approval of any Tenant sign if necessary, in Landlord's discretion, to
preserve aesthetic standards for the Building. All signs permitted hereunder
shall constitute Installations and shall be subject to the provisions of
subsection 6.3.3, including without limitation Landlord's rights under such
subsection to perform and charge for the work necessary to complete
Installations.

 

SECTION 15.3          NO WAIVER. No waiver by Landlord or Tenant of any
provision of this Lease shall be deemed to have been made unless such waiver is
expressly stated in writing signed by the waiving party. No waiver by Landlord
or Tenant of any breach by the other party shall be deemed a waiver of any
subsequent breach of the same or any other provision. The failure of Landlord or
Tenant to insist at any time upon the strict performance of any covenant or
agreement or to exercise any option, right, power or remedy contained in this
Lease shall not be construed as a future waiver thereof. No payment by Tenant or
receipt by Landlord of a lesser amount than the monthly installment of Rent due
under this Lease shall be deemed to be other than on account of the earliest
Rent due hereunder, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such Rent or pursue any other remedy
which may be available to Landlord.

 

SECTION 15.4          APPLICABLE LAW. This Lease shall be governed by and
construed in accordance with the laws of the State of Texas.

 

SECTION 15.5          COMMON AREAS. "Common Areas" shall mean all areas, spaces,
facilities and equipment (whether or not located within the Building) made
available by Landlord for the common and joint use of Landlord, Tenant and
others designated by Landlord using or occupying space in the Building,
including but not limited to, any conference centers, fitness centers, tunnels,
walkways, sidewalks and driveways necessary for access to the Building, Building
lobbies, the Garage, landscaped areas, public corridors, public rest rooms,
Building stairs, elevators open to the public, service elevators (provided that
such service elevators shall be available only for tenants of the Building and
others designated by Landlord), drinking fountains and any such other areas and
facilities as are designated by Landlord from time to time as Common Areas.
"Service Corridors" shall mean all loading docks, loading areas and all
corridors that are not open to the public but which are available for use by
Tenant and others designated by Landlord. "Service Areas" will refer to areas,
spaces, facilities and equipment serving the Building (whether or not located
within the Building) but to which Tenant and other occupants of the Building
will not have access, including, but not limited to, mechanical, telephone,
electrical and similar rooms and air and water refrigeration equipment. Tenant
is hereby granted a nonexclusive right to use the Common Areas and Service
Corridors during the term of this Lease for their intended purposes, in common
with others designated by Landlord, subject to the terms and conditions of this
Lease, including, without limitation, the Rules and Regulations and the Parking
Agreement attached hereto as Exhibit F. The Building, Common Areas, Service
Corridors and Service Areas will be at all times under the exclusive control,
management and operation of Landlord and Property Manager. Tenant agrees and
acknowledges that the Premises (whether consisting of less than one floor or one
or more full floors within the Building) do not include, and Landlord hereby
expressly reserves for its sole and exclusive use, any and all mechanical,
electrical, telephone and similar rooms, janitor closets, elevator, pipe and
other vertical shafts and ducts, flues, stairwells, any area above the
acoustical ceiling and any other areas not specifically shown on Exhibit B as
being part of the Premises.

 

SECTION 15.6          SUCCESSORS AND ASSIGNS. Subject to Article 11 hereof, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

21

 

  

SECTION 15.7          BROKERS. Tenant and Landlord each warrants that it has had
no dealings with any real estate broker or agent in connection with the
negotiation of this Lease other than Andrew Zezas, SIOR, Real Estate Strategies
Corporation and Nora Hogan, TCS Central Region GP, L.L.C. d/b/a Transwestern
("Tenant's Broker") on behalf of Tenant, and Granite Properties, Inc. ("Landlord
Broker") on behalf of Landlord, and that it knows of no other real estate
brokers or agents who are or claim to be entitled to a commission in connection
with this Lease. Landlord and Tenant each agrees to defend, indemnify and hold
harmless the other from and against any liability or claim, whether meritorious
or not, arising with respect to any broker and/or agent known to Landlord or
Tenant, respectively, and not so named and claiming to be entitled to a
commission by, through or under such party. Landlord has agreed to pay the fees
of Landlord's Broker and Tenant's Broker strictly in accordance with and subject
to the terms and conditions of separate written commission agreements.

 

SECTION 15.8          SEVERABILITY. If any provision of this Lease or the
application thereof to any person or circumstances shall be invalid or
unenforceable to any extent, the application of such provisions to other persons
or circumstances and the remainder of this Lease shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.

 

SECTION 15.9          EXAMINATION OF LEASE. Submission by Landlord of this
instrument to Tenant for examination or signature does not constitute a
reservation of or option for lease. This Lease will be effective as a lease only
upon execution by and delivery to both Landlord and Tenant.

 

SECTION 15.10          TIME. Time is of the essence in this Lease and in each
and all of the provisions hereof. Whenever a period of days is specified in this
Lease, such period shall refer to calendar days unless otherwise expressly
stated in this Lease. If any date provided under this Lease for performance of
an obligation or expiration of a time period is a Saturday, Sunday or a holiday
generally recognized by businesses, the obligation shall be performed or the
time period shall expire, as the case may be, on the next succeeding business
day.

 

SECTION 15.11          DEFINED TERMS AND MARGINAL HEADINGS. The words "Landlord"
and "Tenant" as used herein shall include the plural as well as singular. If
more than one person is named as Tenant, the obligations of such persons are
joint and several. The headings and titles to the articles, sections and
subsections of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part of this Lease.

 

SECTION 15.12          AUTHORITY. Landlord and Tenant and each person signing
this Lease on behalf of such party represents to the other party as follows:
Such party, if a corporation, limited liability company, limited partnership,
limited liability partnership or partnership is duly formed and validly existing
under the laws of the state of its formation and is duly qualified to do
business in the State of Texas. Tenant has all requisite power and all
governmental certificates of authority, licenses, permits, qualifications and
other documentation to lease the Premises and to carry on its business as now
conducted and as contemplated to be conducted. Each person signing on behalf of
Landlord or Tenant is authorized to do so. The foregoing representation in this
Section 15.12 shall also apply to any corporation, limited liability company,
limited partnership, limited liability partnership or partnership which is a
general partner or joint venturer of Tenant.

 

SECTION 15.13          FORCE MAJEURE. Whenever a period of time is herein
prescribed for action to be taken by Landlord or Tenant, the party taking the
action shall not be liable or responsible for, and there shall be excluded from
the computation for any such period of time, any delays due to strikes, riots,
acts of God, shortages of labor or materials, war, governmental laws,
regulations or restrictions or any other causes which are beyond the reasonable
control of such party; provided, however, in no event shall the foregoing apply
to the financial obligations of either Landlord or Tenant to the other under
this Lease, including Tenant's obligation to pay Basic Annual Rent, Additional
Rent or any other amount payable to Landlord hereunder.

 

SECTION 15.14          NO RECORDING. This Lease shall not be recorded.

 

SECTION 15.15          PARKING. Exhibit F attached hereto sets forth agreements
between Landlord and Tenant relating to parking.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

22

 

 



 

SECTION 15.16         ATTORNEYS' FEES. In the event of any legal action or
proceeding brought by either party against the other arising out of this Lease,
the prevailing party shall be entitled to recover reasonable attorneys' fees and
costs incurred in such action (including, without limitation, all costs of
appeal) and such amount shall be included in any judgment rendered in such
proceeding.

 

SECTION 15.17         SURVIVAL OF INDEMNITIES. Each indemnity agreement and hold
harmless agreement contained herein shall survive the expiration or termination
of this Lease.

 

SECTION 15.18         RELOCATION OF PREMISES. Landlord may, upon prior written
notice to Tenant (the "Relocation Notice"), relocate the Premises to any other
premises within the Building (hereinafter referred to as the "Relocated
Premises"), provided the Relocated Premises (a) are substantially the same size
as the Premises, (b) are not located on a floor lower than the floor on which
the Premises is located, and (c) have a view that is comparable to the view of
the Premises, and except as otherwise provided below, Tenant shall be obligated
to relocate to the Relocated Premises in accordance with the Relocation Notice
and the other terms and provisions of this Section 15.18. The relocation of the
Premises to the Relocated Premises shall be made effective as of the date that
is ninety (90) days after the later of the date of the Relocation Notice and the
date Landlord executes a letter of intent with a prospective tenant for all or
part of the Premises. In no event shall Landlord have the right to relocate the
Premises during the last year of the Term of this Lease (as the same may be
extended). Landlord shall pay all out-of-pocket expenses incurred by Tenant in
connection with any such relocation, including stationery costs, moving costs
and the expense of furnishing the Relocated Premises with substantially the same
type and quality of leasehold improvements as the Premises. In the event of such
relocation, this Lease shall continue in full force and effect without any
change in the terms or conditions thereof, except that the Relocated Premises
shall be substituted for the original Premises. In no event shall the amount of
Basic Rent or Additional Rent payable with respect to the Relocated Premises
exceed the amounts payable under this Lease with respect to the Premises. If
Tenant shall not desire to so relocate, then within ten (10) days after Landlord
sends the Relocation Notice to Tenant, Tenant shall notify Landlord that Tenant
does not desire to relocate (the "Tenant's Response"), and Landlord may, but
shall have no obligation to, terminate this Lease effective ninety (90) days
after the later of the date of the Relocation Notice and the date Landlord
executes a letter of intent with a prospective tenant for all or part of the
Premises by delivering written notice of termination to Tenant within ten (10)
days after receipt of the Tenant's Response. If Landlord does not timely deliver
notice of termination after receipt of the Tenant's Response, then Landlord
shall be deemed to have waived its right to terminate this Lease pursuant to
this Section 15.18, and Tenant shall be obligated to relocate to the Relocated
Premises in accordance with the Relocation Notice and the other terms and
provisions of this Section 15.18. There shall be no abatement of any Rent or
other sums payable hereunder on account of Tenant's relocation or any
inconvenience or business loss caused to Tenant thereby.

 

SECTION 15.19         CONFIDENTIALITY. Tenant and Landlord acknowledge that the
terms and conditions of the Lease are to remain confidential for Landlord's
benefit. Tenant shall use commercially reasonable efforts to not disclose the
terms and conditions of this Lease to anyone, by any manner or means, directly
or indirectly, and Tenant shall instruct its management personnel not to
disclose the terms and conditions of this Lease to anyone, by any manner or
means, directly or indirectly, without Landlord's prior written consent;
however, Tenant may disclose the terms and conditions of the Lease if required
by Law or court order, in connection with a dispute between Landlord and Tenant,
and to its attorneys, accountants, employees and existing or prospective
financial partners provided same are advised by Tenant of the confidential
nature of such terms and conditions and agree to maintain the confidentiality
thereof (in each case, prior to disclosure). Tenant shall be liable for any
disclosures knowingly made in violation of this Section by Tenant or by any
entity or individual to whom the terms of and conditions of the Lease were
disclosed or made available by Tenant. The consent by Landlord to any
disclosures shall not be deemed to be a waiver on the part of Landlord of any
prohibition against any future disclosure.

 

SECTION 15.20         FINANCIAL STATEMENTS. Tenant warrants and represents that
all of the financial statements provided to Landlord prior to the Date of Lease
are true, correct and complete in all material respects and fairly and
accurately present the financial position of Tenant as of the dates and for the
periods set forth therein. During the Term of this Lease, Tenant shall, within
ten (10) days after receipt of a written request therefor, deliver to Landlord,
a current balance sheet and (as applicable) related statements of income, cash
flow, retained earnings, and contingent liabilities showing the financial
position and results of operations of Tenant. (collectively referred to as
"Financial Information"). The Financial Information shall be in form, scope and
detail reasonably satisfactory to Landlord and shall be certified by an
authorized representative of Tenant that the financial statements fairly and
accurately present the financial position of Tenant. Except in connection with a
proposed financing or sale of the Property and as otherwise provided herein,
Landlord may request the Financial Information from Tenant no more than one (1)
time in any twelve (12) month period. Notwithstanding the foregoing, Landlord
may request the Financial Information upon each occurrence of any of the events
described in subsections 13.1.1 through 13.1.4. Upon written request by Tenant,
Landlord shall enter into a commercially reasonable confidentiality agreement
covering any information that is disclosed by Tenant. Failure of Tenant to
timely deliver its Financial Information in accordance with the provisions of
this Section 15.20 shall be deemed to be a default under this Lease.



Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015



 

23

 

 

SECTION 15.21         DIGITAL RECORDS. Landlord and Tenant agree to accept a
digital image of this Lease, as executed in counterparts, as a true and correct
original and admissible for the purposes of state law, Federal Rule of Evidence
1002, and like statutes and regulations.

 

SECTION 15.22         ENTIRE AGREEMENT. This Lease contains all of the
agreements of the parties hereto with respect to any matter covered or mentioned
in this Lease, and no prior agreement, understanding or representation
pertaining to any such matter shall be effective for any purpose. No provision
of this Lease may be amended or supplemented except by an agreement in writing
signed by the parties hereto or their respective successors in interest.

 

[SIGNATURE PAGE FOLLOWS]



Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

24

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Lease
effective as of the Date of Lease set forth in the Basic Lease Information.

 

  LANDLORD:       GP Park II, LLC,       By: Granite Properties, Inc., its
Manager           Date: April 9, 2015 By: /s/ Robert Jimenez   Name: Robert
Jimenez   Title: Director of Leasing          TENANT:       I. D. Systems, Inc.
    Date: March 20, 2015 By: /s Ned Mavrommatis   Name: Ned Mavrommatis   Title:
CFO

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

25

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

Lot 5, Block A Granite Park Phase II, City of Plano, County of Collin, State of
Texas.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

26

 

 

Exhibit b

 

Premises Floor Plan

 

(Premises crosshatched below and not to scale)

 

[tpg30.jpg]

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 



27

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

1.          The sidewalks, walks, plaza entries, corridors, concourses, ramps,
staircases, escalators and elevators of the Property shall not be obstructed or
used by Tenant, or the employees, agents, servants, visitors or licensees of
Tenant for any purpose other than pedestrian ingress and egress to and from the
Premises. No bicycle or motorcycle shall be brought into the Building or kept on
the Premises without the prior written consent of Landlord.

 

2.          No freight, furniture or bulky matter of any description will be
received into the Property or carried into the elevators except in such a
manner, during such hours and using such elevators and passageways as may be
approved by Landlord, and then only upon having been scheduled in advance. Any
hand trucks, carryalls, or similar equipment used for the delivery or receipt of
merchandise or equipment shall be equipped with rubber tires, side guards and
such other safeguards as Landlord shall require.

 

3.          Landlord shall have the right to prescribe the weight, position and
manner of installation of safes or other heavy equipment which shall, if
considered necessary by Landlord, be installed in a manner which shall insure
satisfactory weight distribution. All damage done to the Property by reason of a
safe or any other article of Tenant's office equipment being on the Premises
shall be repaired at the expense of Tenant. The time, routing and manner of
moving safes or other heavy equipment shall be subject to prior approval by
Landlord.

 

4.          Only persons authorized by Landlord will be permitted to furnish
drinking water, barbering, shoe shining, janitorial services, and other similar
services and concessions to Tenant, and only at hours and in compliance with
security requirements established by Landlord.

 

5.          Tenant, or the employees, agents, servants, visitors or licensees of
Tenant shall not at any time leave, place or discard any rubbish, paper,
articles or objects of any kind whatsoever outside the doors of the Premises or
in the corridors, stairways or passageways of the Property.

 

6.          Landlord shall have the right to prohibit any advertising by Tenant
which includes the picture, name or address of the Property and which, in
Landlord's opinion, tends to impair the reputation of the Property or its
desirability for offices, and, upon written notice from Landlord, Tenant will
refrain from or discontinue such advertising.

 

7.          Tenant shall not place, or cause or allow to be placed, any sign,
placard, picture, advertisement, notice or lettering whatsoever, in, about or on
the exterior of the Premises, Building or Property except in and at such places
as may be designated by Landlord and consented to by Landlord in writing. Any
such sign, placard, advertisement, picture, notice or lettering so placed may be
removed by Landlord without notice to and at the expense of Tenant. All
lettering and graphics on corridor doors shall conform to the Building's
standard prescribed by Landlord. No trademark shall be displayed in any event.

 

8.          Canvassing, soliciting or peddling in the Building and/or Property
is prohibited, and Tenant shall cooperate to prevent same.

 

9.          Landlord shall have the right to exclude any person from the
Property other than during customary business hours as set forth in the Lease,
and any person in the Property will be subject to identification by employees
and agents of Landlord. All persons in or entering the Property shall be
required to comply with the security policies of the Property. If Tenant desires
any additional security service for the Premises, Tenant shall have the right
(with the advance written consent of Landlord) to obtain such additional service
at Tenant's sole cost and expense. Tenant shall keep doors to unattended areas
locked and shall otherwise exercise reasonable precautions to protect property
from theft, loss or damage. Landlord shall not be responsible for the theft,
loss or damage of any property or for any error with regard to the exclusion
from or admission to the Property of any person. In case of invasion, mob, riot
or public excitement, Landlord reserves the right to prevent access to the
Property during the continuance of same by closing the doors or taking other
measures for the safety of the tenants and protection of the Property and
property or persons therein.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

28

 

 

10.         Only workmen employed, designated or approved by Landlord may be
employed for repairs, installations, alterations, painting, material moving and
other similar work that may be done in or on the Premises. Tenant will refer all
contractors, contractor's representatives and installation technicians rendering
any service on or to the Premises for Tenant to Landlord for Landlord's approval
and supervision before performance of any contractual service. This provision
shall apply to all work performed in the Building including installation of
telephones, electrical devices and attachments and installations of any nature
affecting floors, walls, woodwork, trim, windows, ceilings equipment or any
other physical portion of the Building.

 

11.         Tenant shall not do any cooking (other than warming in a microwave
oven) or conduct any restaurant, luncheonette, automat or cafeteria for the sale
or service of food or beverages to its employees or to others. Tenant may,
however, operate a coffee bar by and for its employees. Tenant shall not install
or permit to be installed any vending machines in the Premises.

 

12.         Tenant shall not bring or permit to be brought or kept in or on the
Premises or the Property any inflammable, combustible, corrosive, caustic,
poisonous, or explosive substance, or cause or permit any odors to permeate in
or emanate from the Premises, or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Property by reason of light, radiation, magnetism, noise, odors and/or
vibrations, or interfere in any way with other tenants or those having business
in the Property.

 

13.         Except for the installation of pictures and standard office
equipment and decoration within the Premises, Tenant shall not mark, paint,
drill into, or in any way deface any part of the Property or the Premises. No
boring, driving of nails or screws, cutting or stringing of wires shall be
permitted, except as otherwise provided herein or with the prior written consent
of Landlord, and as Landlord may direct. Tenant shall not install any resilient
tile or similar floor covering in the Premises except with the prior approval of
Landlord. The use of cement or other similar adhesive material is expressly
prohibited.

 

14.         No additional locks or bolts of any kind shall be placed on any door
in the Property or the Premises and no lock on any door therein shall be changed
or altered in any respect. Landlord shall furnish two keys for each lock on
exterior doors to the Premises and shall, at Tenant's request and at Tenant's
expense, provide additional duplicate keys. Tenant shall not make duplicate
keys. All keys shall be returned to Landlord upon the termination of this Lease,
and Tenant shall give to Landlord explanations of the combinations of all safes,
vaults and combination locks remaining with the Premises. Landlord may at all
times keep a pass key to the Premises. All entrance doors to the Premises shall
be left closed at all times and left locked when the Premises are not in use.
Landlord agrees to furnish to Tenant, at Landlord's expense, two (2) CardKeys
for access to the Building during such times as the Building is not open to the
public. Upon written request from Tenant, or other parties authorized by Tenant,
Landlord will furnish additional CardKeys to Tenant at Tenant's expense. Should
any CardKeys be lost or stolen, Tenant will immediately notify Landlord and
Landlord will issue replacement CardKeys with a different computer code number.
Such replacement CardKeys will be at Tenant's expense.

 

15.         Tenant shall give immediate notice to Landlord in case of theft,
unauthorized solicitation or accident in the Premises or in the Property or of
defects therein or in any fixtures or equipment, or of any known emergency in
the Property.

 

16.         Tenant shall not use the Premises or permit the Premises to be used
for photographic or other forms of reproductions, except in connection with its
own business and not as a service for others without Landlord's prior
permission.

 

17.         Tenant shall not use or permit any portion of the Premises to be
used as an office for a public word processor, a printer, the sale of liquor or
tobacco, a barber, a hair salon, a manicure shop, an employment bureau, a labor
union office, a doctor's or dentist's office, a dance or music studio, any type
of school, or for any use other than those specifically granted in this Lease.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

29

 

 

18.         Tenant shall not advertise for laborers giving the Premises as an
address, nor pay such laborers at a location on the Property.

 

19.         The requirements of Tenant will be attended to only after notice to
Landlord at the Building or at such other address as may be designated by
Landlord in the Lease. Employees of Landlord shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
the office of Landlord.

 

20.         Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by law. Business machines and mechanical and electrical
equipment belonging to Tenant which cause noise, vibration, electrical or
magnetic interference, or any other nuisance that may be transmitted to the
structure or other portions of the Property or to the Premises to such a degree
as to be objectionable to Landlord or which interfere with the use or enjoyment
by other tenants of their premises or the public portions of the Property shall
be placed and maintained by Tenant, at Tenant's expense in settings of cork,
rubber, spring type, or other vibration eliminators sufficient to eliminate
noise or vibration.

 

21.         No awning, draperies, shutters or other interior or exterior window
coverings that are visible from the exterior of the Building or from the
exterior of the Premises within the Building may be installed by Tenant.

 

22.         Tenant shall not place, install or operate within the Premises or
any other part of the Property any engine, stove, or machinery, or conduct
mechanical operations therein, without the written consent of Landlord.

 

23.         No portion of the Premises or any part of the Property shall at any
time be used or occupied as sleeping or lodging quarters.

 

24.         Tenant shall at all times keep the Premises neat and orderly.

 

25.         The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who or whose employees or invitees shall have
caused it.

 

26.         Landlord reserves the right to exclude or expel from the Property
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of the Rules and Regulations of the Property.

 

27.         Tenant shall use no other method of heating or cooling than that
supplied by Landlord.

 

28.         Tenant and its agents, employees and invitees shall observe and
comply with the driving and parking signs and markers on the Property grounds
and surrounding areas.

 

29.         Except for service animals, no animals, birds or fish shall be
brought to or kept in or about the Property.

 

30.         Smoking of any kind (cigarette, pipe, etc.) is strictly prohibited
within the Premises, Building, Common Areas (to include, but not limited to,
lobbies, corridors, restrooms, elevators, stairwells, and the Garage) and any
other areas not specifically designated as a Smoking Area by Landlord. Tenant
hereby agrees that violation of this smoking prohibition by Tenant, Tenant's
employees, agents, visitors or invitees (individually and collectively, "Tenant
Party") shall be subject to a fine in the amount of One Hundred and No/100
Dollars ($100.00.) for the first violation by a Tenant Party and Two Hundred
Fifty and No/100 Dollars ($250.00) for each subsequent violation by a Tenant
Party, whether or not the violation involves the same Tenant Party or a
different Tenant Party. Use of any electronic cigarette, electronic vaping
device, personal vaporizer (PV), digital vapor device or electronic nicotine
delivery system (ENDS) is prohibited in the building or around the entries to
the building. Users of these devices should be directed to the designated
smoking area. Repeated violations of this rule shall, at Landlord's discretion,
constitute a default under this Lease.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

30

 

  

31. Landlord shall have the right to install such devices within the Premises
and elsewhere in the Building and on the Property as Landlord deems advisable to
decrease consumption of utilities and waste on the Property, and Tenant shall
cooperate with Landlord in the installation and use thereof. Landlord may
establish such recycling programs as it deems advisable in its sole discretion,
and guidelines for the same. Landlord may forbid or restrict the use of certain
supplies by Tenant if alternatives are readily available at a comparable cost
which are more readily recyclable or otherwise reduce the carbon footprint of
the Property. Tenant shall ensure that all occupants of the Premises diligently
observe the recycling program and the guidelines for the same as well as
reasonable restrictions on the use of certain supplies. Landlord reserves the
right to impose penalties on Tenant for the repeated failure of any occupant of
the Premises to participate in the recycling program and observe the guidelines
for the same or the repeated use of restricted supplies.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

31

 

 

EXHIBIT D

 

WORK LETTER

 

1.Plans.

 

1.1Space Plan. Landlord's designated space planner, at Tenant's expense, shall
prepare and deliver to Tenant a space plan for the Premises showing, regardless
of the quantities of such items, the location of all partitions and doors and
the lay-out of the Premises. Tenant will at all times cooperate with Landlord's
space planner, furnishing all reasonable information and material concerning
Tenant's organization, staffing, growth expectations, physical facility needs
(including, without limitation, needs arising by reason of the Disability Acts),
equipment, inventory, etc., necessary for the space planner to efficiently and
expeditiously arrive at an acceptable layout of the Premises. Tenant will
approve or disapprove in writing the space plan within three (3) business days
after receipt from Landlord and, if disapproved, Tenant shall provide Landlord
and Landlord's space planner with specific reasons for disapproval. If Tenant
fails to approve or disapprove the space plan on or before the end of such three
(3) business day period, Tenant shall be deemed to have approved the last
submitted space plan. The foregoing process shall be repeated until Tenant has
approved (which shall include deemed approval) the space plan (such space plan,
when approved by Landlord and Tenant, is herein referred to as the "Space
Plan").

 

1.2Design and Color Scheme. Within five (5) days after approval of the Space
Plan by Tenant and Landlord, Tenant and its representatives shall meet with
Landlord's space planner and engineer, at Tenant's expense, to arrive at an
acceptable design of and color scheme for the Premises (such design and color
scheme, when approved by Landlord and Tenant, is herein referred to as the
"Design and Color Scheme") and an acceptable product specification list for all
materials, products, finishes and work that Tenant desires to use that are not
Building Standard (such product specification list, when approved by Landlord
and Tenant, is herein referred to as the "Above Standard Product Specification
List"). For purposes hereof, the term "Building Standard" (herein so called)
shall mean those certain component elements utilized in the design and
construction of improvements in the Building that have been pre-selected by
Landlord to ensure uniformity of quality, function and appearance throughout the
Building (which elements may include, but are not limited to, ceiling systems,
doors, hardware, walls, floor coverings, finishes, window coverings, light
fixtures and HVAC components). The Design and Color Scheme shall, in Landlord's
sole judgment, (i) conform to the design criteria from time to time established
by Landlord for the Building and (ii) be compatible with the design and colors
of existing finished space in the Building. The Above Standard Product
Specification List shall in all events be acceptable to Landlord and delays in
construction of Tenant's Improvements caused by the specification of a material,
product, finish or type of work included in the Above Standard Product
Specification List shall constitute Tenant Delay.

 

1.3Compliance with Disability Acts. Tenant shall promptly provide Landlord and
Landlord's space planner and/or architect, as applicable, with all information
needed to cause the construction of Tenant's Improvements to be completed such
that Tenant, the Premises and Tenant's Improvements (as constructed) will be in
compliance with the Disability Acts.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

32

 

  

1.4Construction Plans. On or before ten (10) days after approval of the Space
Plan, the Design and Color Scheme and the Above Standard Product Specification
List by Landlord and Tenant, Landlord's space planner and engineer, at Tenant's
expense, will prepare construction plans (such construction plans, when
approved, and all changes and amendments thereto agreed to by Landlord and
Tenant in writing, are herein called the "Construction Plans") for all of
Tenant's Improvements requested pursuant to the Space Plan, the Design and Color
Scheme and the Above Standard Product Specification List (all improvements
required by the Construction Plans are herein called "Tenant's Improvements"),
including complete detail and finish drawings for partitions, doors, reflected
ceiling, telephone outlets, electrical switches and outlets and Building
Standard heating, ventilation and air conditioning equipment and controls.
Within three (3) business days after Construction Plans are delivered to Tenant,
Tenant shall approve (which approval shall not be unreasonably withheld) or
disapprove same in writing and, if disapproved, Tenant shall provide Landlord
and Landlord's space planner and engineer specific reasons for disapproval. The
foregoing process shall continue until the Construction Plans are approved by
Tenant; provided that if Tenant fails to respond in any three (3) business day
period, Tenant shall be deemed to have approved the last submitted construction
plans.

 

1.5Changes to Approved Plans. If any redrawing or re-drafting of either the
Space plan, the Design and Color Scheme, the Above Standard Product
Specification List or the Construction Plans is necessitated by Tenant's
requested changes (all of which shall be subject to Landlord's approval), the
expense of any such re-drawing or re-drafting required in connection therewith
and the expense of any work and improvements necessitated by such re-drawing or
re-drafting will be charged to Tenant.

 

1.6Coordination of Planners and Designers. If Tenant shall arrange for interior
design services, whether with Landlord's space planner or any other planner or
designer, it shall be Tenant's responsibility to cause necessary coordination of
its agents' efforts with Landlord's agents to ensure that no delays are caused
to either the planning or construction of the Tenant's Improvements.

 

2.Construction and Costs of Tenant's Improvements

 

2.1Construction Obligation and Finish Allowance. The condition of the Premises
prior to construction of Tenant Improvements shall be in "as is" condition. Any
existing improvements, including the card reader(s) may be reused by Tenant for
the purpose of completing Tenant's Improvements. Landlord agrees to obtain no
less than three (3) different competitive bids to construct Tenant's
Improvements, at Tenant's cost and expense; provided, however, Landlord shall
provide Tenant with an allowance up to $10.00 per rentable square foot ("Finish
Allowance") which allowance shall be for Tenant's Improvements only and which
allowance shall be disbursed by Landlord, from time to time, for payment of (in
the following priority) (i) the contract sum required to be paid to the general
contractor engaged to construct Tenant's Improvements (the "Contract Sum"), (ii)
the fees of the preparer of the Construction Plans and (iii) payment of the
Construction Management Fee (hereinafter defined). Upon completion of Tenant's
Improvements and in consideration of Landlord administering the construction of
Tenant's Improvements, Tenant agrees to pay Landlord a fee equal to three
percent (3%) of the Contract Sum to construct Tenant's Improvements
("Construction Management Fee") (the foregoing costs are collectively referred
to as the "Permitted Costs"). In the event Tenant utilizes less than the Tenant
Improvement Allowance, Tenant shall be entitled to a rental credit of up to
$5.00 per square foot or to be used towards hard and soft costs, including
architecture, design, construction, engineering and professional fees, moving
expenses, rent credit, furniture and voice and data cabling.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

33

 

 

2.2Excess Costs. If the sum of the Permitted Costs exceeds the Finish Allowance,
then Tenant shall pay all such excess costs ("Excess Costs"), provided, however,
Landlord will, prior to the commencement of construction of Tenant's
Improvements, advise Tenant of the Excess Costs, if any, and the Contract Sum.
Tenant shall have two (2) business days from and after the receipt of such
advice within which to approve or disapprove the Contract Sum and Excess Costs.
If Tenant fails to approve same by the expiration of the second such business
day, then Tenant shall be deemed to have approved the proposed Contract Sum and
Excess Costs. If Tenant disapproves the Contract Sum and Excess Costs within
such two (2) business day period, then Tenant shall either reduce the scope of
Tenant's Improvements such that there shall be no Excess Costs or, at Tenant's
option, Landlord shall obtain two (2) additional bids, provided that each day
beyond such two (2) business day period and until the rebid is accepted by
Tenant shall constitute a Tenant Delay hereunder. Subject to the last sentence
of this subsection, the foregoing process shall continue until a Contract Sum
and resulting Excess Costs, if any, are accepted or deemed accepted by Tenant.
Landlord and Tenant must approve (or be deemed to have approved) the Contract
Sum for the construction of Tenant's Improvements in writing prior to the
commencement of construction.

 

2.3Liens Arising from Excess Costs. Tenant agrees to keep the Premises free from
any liens arising out of nonpayment of Excess Costs. In the event that any such
lien is filed and Tenant, within ten (10) days following such filing fails to
cause same to be released of record by payment or posting of a proper bond,
Landlord shall have, in addition to all other remedies provided herein and by
law, the right, but not the obligation, to cause the same to be released by such
means as it in its sole discretion deems proper, including payment of or defense
against the claim giving rise to such lien. All sums paid by Landlord in
connection therewith shall constitute Rent under the Lease and a demand
obligation of Tenant to Landlord and such obligation shall bear interest at the
rate equal to the lesser of the maximum lawful rate or twelve percent (12%) per
annum from the date of payment by Landlord until the date paid by Tenant.

 

2.4Construction Deposit. Tenant shall remit to Landlord an amount ("Prepayment")
equal to the projected Excess Costs, if any, within five (5) working days after
commencement of construction by Landlord. On or prior to the Commencement Date,
Tenant shall deliver to Landlord the actual Excess Costs, minus the Prepayment
previously paid. Failure by Tenant to timely tender to Landlord the full
Prepayment shall permit Landlord to stop all work until the Prepayment is
received. All sums due Landlord under this Work Letter shall be considered Rent
under the terms of the Lease and nonpayment shall constitute a Default under the
Lease and entitle Landlord to any and all remedies specified in the Lease.

 

3.Delays. Intentionally deleted.

 

4.Substantial Completion and Punch List. The terms "Substantial Completion" and
"Substantially Complete" as applicable, shall mean when Tenant's Improvements
are sufficiently completed in accordance with the Construction Plans so that
Tenant can reasonably use the Premises for the Permitted Use (as described in
Item 11 of the Basic Office Lease Information). When Landlord considers Tenant's
Improvements to be Substantially Complete, Landlord will notify Tenant and
within two (2) business days thereafter, Landlord's representative and Tenant's
representative shall conduct a walk-through of the Premises and identify any
necessary touch-up work repairs and minor completion items as are necessary for
final completion of Tenant's Improvements. Neither Landlord's representative nor
Tenant's representative shall unreasonably withhold his agreement on the Punch
List Items. Landlord will use reasonable efforts to cause the contractor to
complete all Punch List Items within thirty (30) days after Landlord's and
Tenant's agreement thereon.

 

5.Tenant's Contractors. If Tenant should desire to authorize its agent to do so
prior to the Commencement Date of the Lease, to perform approved work not
requested of the Landlord, Landlord shall permit such entry upon, and subject
to, the following terms and conditions:

 

(a)Tenant shall use only such contractors which Landlord shall approve in its
reasonable discretion and Landlord shall have approved the plans to be utilized
by Tenant, which approval will not be unreasonably withheld; and

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

34

 

 

(b)Tenant, its contractors, workmen, mechanics, engineers, space planners or
such others as may enter the Premises (collectively, "Tenant's Contractors"),
shall work in harmony with and do not in any way disturb or interfere with
Landlord's space planners, architects, engineers, contractors, workmen,
mechanics or other agents or independent contractors in the performance of their
work (collectively, "Landlord's Contractors"), it being understood and agreed
that if entry of Tenant or Tenant's Contractors would cause, has caused or is
causing a material disturbance to Landlord or Landlord's Contractors, then
Landlord may, with notice, refuse admittance to Tenant or Tenant's Contractors
causing such disturbance; and

 

(c)Tenant, Tenant's Contractors and other agents shall provide Landlord
sufficient evidence that each is covered under such Worker's Compensation,
public liability and property damage insurance as Landlord may reasonably
request for its protection.

 

Landlord shall not be liable for any injury, loss or damage to any of Tenant's
installations or decorations made prior to the Commencement Date and not
installed by Landlord. Tenant shall indemnify and hold harmless Landlord and
Landlord's Contractors from and against any and all costs, expenses, claims,
liabilities and causes of action arising out of or in connection with work
performed in the Premises by or on behalf of Tenant (but excluding work
performed by Landlord or Landlord's Contractors). Landlord is not responsible
for the function and maintenance of Tenant's Improvements which are different
than Landlord's standard improvements at the Property or improvements,
equipment, cabinets or fixtures not installed by Landlord. Such entry by Tenant
and Tenant's Contractors pursuant to this Section 5 shall be deemed to be under
all of the terms, covenants, provisions and conditions of the Lease except the
covenant to pay Rent.

  

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

35

 

 

EXHIBIT E

 

ACCEPTANCE OF PREMISES MEMORANDUM

 

[SAMPLE FORM]

 

This Acceptance of Premises Memorandum is being executed pursuant to that
certain Lease Agreement (the "Lease') dated the ____ day of
                      , 20________ between GP Park II, LLC ("Landlord") and
________________________________ ("Tenant"), pursuant to which Landlord leased
to Tenant and Tenant leased from Landlord certain space in the office building
located at 5700 Granite Parkway, Plano, Texas 75024 (the "Building"). Landlord
and Tenant hereby agree that:

 

1.Except for the Punch List Items (as shown on the attached Punch List),
Landlord has fully completed the construction work required under the terms of
the Lease and the Work Letter attached thereto.

 

2.The Premises are tenantable, Landlord has no further obligation for
construction (except with respect to Punch List Items) and Tenant acknowledges
that the Building, the Premises and, except for the Punch List Items, the
Tenant's Improvements are satisfactory in all respects, and are suitable for the
Permitted Use.

 

3.The Commencement Date of the Lease is the _____ day of
__________________________, 20 ___. If the date the Commencement Date set forth
in the Base Lease Information is different from the date set forth in the
preceding sentence, then the Basic Lease Information is hereby amended to be the
Commencement Date set forth in the preceding sentence.

 

4.The Expiration Date of the Lease is the _____ day of
___________________________, 20 ___. If the date set forth in the Base
Information Page of the Lease is different from the date set forth in the
preceding sentence, then the Expiration Date set forth in the Basic Lease
Information is hereby amended to be the Expiration Date set forth in the
preceding sentence.

 

5.Tenant acknowledges receipt of the current Rules and Regulations for the
Building.

 

6.All capitalized terms not defined herein shall have the meaning assigned to
them in the Lease.

 

Agreed and Executed this                      day of
                                         , 20   .

 

  LANDLORD:           GP Park II, LLC           By: Granite Properties, Inc.,
its Manager             By:       Name:       Title:               TENANT:      
                  By: DRAFT ONLY     Name:       Title:    

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

36

 

 

EXHIBIT F

 

PARKING agreement

 

1.          Throughout the Term of this Lease, Tenant shall lease from Landlord
forty-six (46) parking permits in the Garage. Of these, zero (0) shall be
reserved parking permits and forty-six (46) shall be unreserved parking permits,
and each of which parking permits shall be leased for the entirety of the Term.

 

2.          For each such parking permit, Tenant shall pay Landlord as monthly
rent ("Parking Rent") $75.00 per month plus taxes, if applicable, for each
reserved parking permit and $0.00 per month for each unreserved parking permit
plus taxes, if applicable. In the event Tenant leases parking permits in
addition to those described in paragraph 1, Parking Rent shall be the prevailing
market rent for such reserved or unreserved parking permit.

 

3.          The Parking Rent shall be payable in accordance with the policies
established by Landlord (or its agent) from time to time for payment of Parking
Rent in the Garage. Tenant shall indemnify and hold harmless Landlord from and
against all claims, losses, liabilities, damages, costs and expenses (including,
but not limited to, attorneys' fees and court costs) arising or alleged to arise
out of Tenant's use of any such parking spaces. Tenant shall have no further
rights to (a) any parking permit not taken at the beginning of the original Term
or (b) any parking permit taken at the beginning of the original Term and
thereafter released by Tenant with Landlord's consent or terminated by Landlord
for failure to pay Parking Rent or to comply with the other terms and conditions
for the leasing of such parking permit imposed by Landlord. Upon the termination
of this Lease, Tenant's rights to the parking permits then being leased to
Tenant hereunder shall terminate. In the event any of the above parking spaces
are or become unavailable at any time or from time to time throughout the Term,
whether due to casualty or any other cause, the Lease shall continue in full
force and effect, and Tenant's sole remedy shall be an abatement of Parking Rent
for those parking spaces rendered unavailable, which abatement shall continue
until such time as said parking spaces, or substitutes therefor, again become
available, it being expressly agreed and understood that Landlord shall have no
duty to provide substitute parking spaces for those spaces rendered unavailable;
provided, however, that Landlord agrees to use reasonable efforts to restore the
Garage to the condition immediately preceding such damage as soon as reasonably
practicable.

 

4.          Tenant agrees to comply with all reasonable rules and regulations
now or hereafter established by Landlord relating to the use of the Garage by
contract parking patrons. A condition of any parking shall be compliance by the
parking patron with Garage rules and regulations, including any sticker or other
identification system established by Landlord. The following rules and
regulations are in effect until notice is given to Tenant of any change.
Landlord may refuse to permit any person who violates the rules to park in the
Garage, and any violation of the rules shall subject the car to removal.

 

RULES AND REGULATIONS

 

1.Cars must be parked entirely within the stall lines painted on the floor.

 

2.All directional signs and arrows must be observed.

 

3.The speed limit shall be 5 miles per hour.

 

4.Parking is prohibited:

 

(a)      in areas not striped for parking

(b)     in aisles

(c)     where "No Parking" signs are posted

(d)     in cross hatched areas

(e)     in such other areas as may be designated by Landlord or Landlord's
agent(s).

(f)     by tenants in Visitor, Delivery, Handicapped (except for handicapped
tenants) or other specially designated parking areas

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

37

 

 

5.          Parking stickers or any other device or form of identification
supplied by Landlord shall remain the property of the Landlord and shall not be
transferable. There will be a replacement charge payable by Tenant equal to the
amount posted from time to time by Landlord for loss of any magnetic parking
card or parking sticker.

 

6.          Garage managers or attendants are not authorized to make or allow
any exceptions to these Rules and Regulations.

 

7.          Every parker is required to park and lock his own car. All
responsibility for damage to cars or persons is assumed by the parker.

 

8.          No intermediate or full-size cars shall be parked in parking spaces
limited to compact cars.

 

9.          All motorcycles/motorized bicycles are to be parked in the
designated motorcycle area, and will be removed from the property if not in the
designated area.

 

Failure to (a) promptly pay the Parking Rent required hereunder within five (5)
business days after the date when due, no notice of any such failure being
required, or (b) persistent failure on the part of Tenant or Tenant's designated
parkers to observe the rules and regulations above shall give Landlord the right
to terminate Tenant's right to use the Garage. No such termination shall create
any liability on Landlord or be deemed to interfere with Tenant's right to quiet
possession of the Premises.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

38

 

 

RIDER 1

 

RENEWAL OPTION

 

1.If, and only if, on the Expiration Date and the date Tenant notifies Landlord
of its intention to renew the term of this Lease (as provided below), (i) Tenant
is not in default under this Lease, (ii) Tenant then occupies and the Premises
then consist of at least all the original Premises and (iii) this Lease is in
full force and effect, then Tenant, but not any assignee or subtenant of Tenant,
shall have and may exercise an option to renew this Lease for one additional
term of five (5) years ("Renewal Term") upon the same terms and conditions
contained in this Lease with the exceptions that (x) this Lease shall not be
further available for renewal and (y) the rental for the Renewal Term shall be
the "Renewal Rental Rate",. The Renewal Rental Rate is hereby defined to mean
the then prevailing rents (including, without limitation, those similar to the
Basic Annual Rent and Additional Rent) payable by tenants having a credit
standing substantially similar to that of Tenant, for properties of equivalent
quality, size, age of building, office park type setting, utility and location
as the Premises, including any additions thereto, located within the area
described below and leased for a renewal term approximately equal to the Renewal
Term. The Renewal Rental Rate will take into consideration the tenant
inducements including free rent, tenant improvements, parking charges for
reserved and unreserved, expenses, commissions, lease assumptions, base year or
triple net lease and other considerations/concessions being provided in the
market but not utilized by Tenant, for tenants of comparable quality, size, and
net worth to that of Tenant. offered in the transactions considered by Landlord
in determining the Renewal Rental Rate.

 

2.If Tenant desires to renew this Lease, Tenant must notify Landlord in writing
of its intention to renew on or before the date which is at least nine (9)
months prior to the Expiration Date. Landlord shall, within the next sixty (60)
days, notify Tenant in writing of Landlord's determination of the Renewal Rental
Rate and Tenant shall, within the next twenty (20) days following receipt of
Landlord's determination of the Renewal Rental Rate, notify Landlord in writing
of Tenant's acceptance or rejection of Landlord's determination of the Renewal
Rental Rate. If Tenant timely notifies Landlord of Tenant's acceptance of
Landlord's determination of the Renewal Rental Rate, this Lease shall be
extended as provided herein and Landlord and Tenant shall enter into an
amendment to this Lease to reflect the extension of the term and changes in Rent
in accordance with this Rider. If (x) Tenant timely notifies Landlord in writing
of Tenant's rejection of Landlord's determination of the Renewal Rental Rate or
(y) Tenant does not notify Landlord in writing of Tenant's acceptance or
rejection of Landlord's determination of the Renewal Rental Rate within such
twenty (20) day period, this Lease shall end on the Expiration Date and Landlord
shall have no further obligations or liability hereunder.

 

3.The area with respect to which the Renewal Rental Rate will be determined is
Legacy Frisco area.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

39

 

 

RIDER 2

 

RIGHT TO SUBLEASE OR ASSIGN TO AFFILIATE

 

Notwithstanding the prohibition against assignment and subleasing containing in
Article 11 of the Lease , Tenant may, without the prior written consent of
Landlord, but only after giving Landlord at lease thirty (30) days prior written
notice (which notice shall include the identity of the Affiliate [hereinafter
defined] and the relationship of the Affiliate to Tenant), sublet the Premises
or any part thereof to an Affiliate or assign this Lease to an Affiliate or
permit occupancy of any portion of the Premises by an Affiliate. If Tenant is a
partnership, the term "Affiliate" shall mean (i) any corporation which, directly
or indirectly, controls or is controlled by or is under common control with the
general Partner of Tenant, (ii) any corporation not less than fifty percent
(50%) of whose outstanding stock shall at the time be owned directly or
indirectly by Tenant's general partner, or (iii) any partnership or joint
venture in which Tenant or the general partner of Tenant is a general partner or
joint venturer (with joint and several liability for all of the partnership's or
venture's obligation). If Tenant is a corporation or individual, the term
"Affiliate" shall mean (i) any corporation which, directly or indirectly,
controls or is controlled by or is under common control with Tenant, or (ii) any
corporation not less than fifty percent (50%) of whose outstanding stock shall,
at the time, be owned directly or indirectly by Tenant or Tenant's Parent
corporation. For purposes of this Rider, "control" shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and polices of such corporation, whether through the ownership of
voting securities or by contract or otherwise and ownership of the liabilities,
losses, profits and tax benefits for such entity. In no event shall any
assignment or subletting ever release Tenant from any obligation or liability
hereunder.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

40

 

 

RIDER 3

 

CAP ON CERTAIN OPERATING EXPENSES

 

For the purpose of determining Additional Rent, Operating Expenses (exclusive of
the Non-Capped Operating Expenses, as hereinafter defined) for any calendar year
shall not be increased over the amount of Operating Expenses (exclusive of
Non-Capped Operating Expenses) during the calendar year in which the term of
this Lease commences by more than seven percent (7%) per year on a cumulative
basis, compounded annually. It is understood and agreed that there shall be no
cap on Non-Capped Operating Expenses, which are hereby defined to mean all
Utility Expenses, Real Estate Taxes and Insurance Premiums.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

41

 

 

RIDER 4

 

RIGHT TO AUDIT

 

(a)Landlord will cause adequate books and records to be maintained in the Plano,
Texas area to permit Tenant to verify computations of Operating Expenses and
other amounts relevant to Tenant's obligations under this Lease in accordance
with the provisions hereafter set forth. Unless Tenant takes written exception
to any item within forty-five (45) days after the furnishing of an annual
statement or a statement delivered for the final Additional Rent period, such
statement shall be considered as final and accepted by Tenant. Within ten (10)
business days following a request from Tenant, Landlord shall furnish
explanations in reasonable detail for any computation made under this Lease. If
Tenant questions such computation following receipt of such explanation, Tenant
shall give notice thereof to Landlord, and Landlord and Tenant shall, within
twenty (20) business days thereafter, discuss, in good faith, such computation,
and provide sufficient back up documentation to Tenant to support Landlord's
assertions. im.grusd@gmail.com.

 

(b)In the event the amount of Tenant's Share of Operating Expenses increases by
five percent (5%) or more over the prior year, Tenant shall have the right to
perform, at Tenant's expense, an audit of Landlord's books and records to verify
Landlord's calculation of the actual Operating Expenses, provided that such
audit shall be conducted by an unrelated, third party who is not a tenant in the
Building and is not compensated on a contingent fee basis. Any such audit shall
be conducted, if at all, (i) no later than one hundred twenty (120) days after
delivery to Tenant of the annual statement in question, and within sixty (60)
days after Landlord's receipt of prior written notice that Tenant has decided to
perform an audit, (ii) during Landlord's normal business hours, (iii) at the
place in Dallas, Texas where Landlord maintains its records, and (iv) on a
confidential basis. The auditor's report reflecting the results of such audit
shall properly apply the definition of "Operating Expenses" set forth in the
Lease and includes a certification that it was prepared in accordance with such
definition of "Operating Expenses". Prior to finalizing its report, Tenant's
auditor shall present its findings in draft form to Landlord for review.
Landlord may discuss the findings with the auditor and offer comments,
explanations and suggested changes to the report as Landlord believes
appropriate. Tenant's auditor's final report and determinations set forth
therein ("Tenant's Auditor's Report"), if prepared in accordance with this
subparagraph and if updated as necessary to properly incorporate Landlord's
comments, explanations and suggested changes, shall be binding on Landlord and
Tenant. If the audit report reflects an overcharge in the total actual Operating
Expenses of more than five percent (5%) in the aggregate for such audited
calendar year, then Landlord shall reimburse Tenant for all actual reasonable
costs (excluding travel costs) incurred by Tenant in connection with such audit.
If the audit report reflects that the actual Operating Expenses were overcharged
or undercharged in the audited calendar year, Tenant shall, within twenty (30)
days after receipt of such report, pay to Landlord the amount of any
underpayment or, if applicable, Landlord shall pay to Tenant the amount of any
overpayment.

 

Tenant Name: I. D Systems, Inc. Represented by Real Estate Strategies
Corporation and Transwestern

Building Name: Granite Park Two

Date: March 2015

 

42

 